Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 1of54 Page ID #:226

EXHIBIT “A”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 2 0f54 Page ID #:227

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179

August 7, 2019

Edward Carrasco
ecar4@allstate.com

Allstate Insurance Company
P.O. Box 6525

Diamond Bar, CA 91765
Facsimile: (866) 447-4293

Sent via U.S. Mail, Facsimile, and E-mail

Re: Claim No. 0517768081 QKT; 344 S. Las Palmas, Los Angeles, CA
Subject: Notice of Representation; Notice of Intent to File Bad Faith Claim
Our Client: Alan Baker and Lin Oliver

Dear Mr. Carrasco:

Be advised I have been retained to represent Alan Baker and Lin Oliver (aka Linda Baker)
with respect to the above-referenced claim. All further communications, letters, calls and
e-mails should be directed to my office.

A. Overview of Claim

My understanding of the claim history is that a water loss occurred in the later part of
September of 2018 at my clients’ residence located at 344 S. Las Palmas (“Subject
Property”) in the Hancock Park neighborhood of Los Angeles. A spontaneous leak
occurred in an upstairs bathroom while the Bakers were out of town. A tremendous
amount of water inundated their home. The water leak devastated the original plaster
walls, flooring, and finishes in the greater part of the historic two-story manse.

ServPro provided water remediation services, at the cost of approximately sixty-five
thousand dollars ($65,000.00) —- a sum which reflects the magnitude of the catastrophe.
They removed thousands of square feet of period plaster and flooring ruined by the
water. Attached as Exhibit “A” to this correspondence is a representative photograph
from the living room of my clients’ home after the demolition. The picture illustrates the

1

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 3o0f54 Page ID #:228

general condition of more than half the interior of the house after the loss was remediated.
The Bakers were forced to relocate to a nearby home, while extensive repairs are
undertaken. They remain displaced currently as a result of Allstate’s dilatory claim
handling, and now Allstate has added insult to injury by threatening to cut off their
temporary housing.

The Subject Property is a charming four-bedroom, four bath home constructed in 1925. It
is approximately 4,143 square feet, and boasts a pool and small detached pool house,
which was unaffected by the recent loss. The real estate valuation website “Zillow” lists
the current estimated fair market value of the .34-acre property as 3.623 million dollars.

The value and “curb appeal” of the house lies in its historic character and detail. Hancock
Park is one of the oldest and most prestigious neighborhoods in Los Angeles. The
subdivision was originally purchased by Major Henry Hancock in 1863 from the family
of Jose Jorge Rocha, one of the original recipients of the Rancho La Brea land grant from
Mexico. His son, G. Allan Hancock, inherited the property and developed the
neighborhood in the 1920's with money the Hancock family earned from oil drilling in
the former Rancho La Brea area now known as the “La Brea Tar Pits.”.

Hancock Park is a recognized “Historic Preservation Overlay Zone” by the City of Los
Angeles’, as outstanding architects of the era designed the palatial two-story, single
family residences in various Period Revival styles (including Tudor Revival, English
Revival, Spanish Colonial Revival, Mediterranean Revival, Monterey Revival, and
American Colonial Revival) for important members of Los Angeles society. Virtually all
of the residences are set back 50 feet from the street, as insisted upon by G. Allan Hancock.
The typical home in Hancock Park includes a side driveway leading through a porte
cochere to a rear garage.

Past prominent Hancock Park residents include industrialist Howard Hughes,
entertainers Mae West and Nat King Cole, Broadway Department Store magnate Arthur
Letts, Jr., and architect William Pereira. Hancock Park is the location of numerous
consular residences, including the famous residence of the Los Angeles British Consul
General located at 450 S. June Street, in a home designed by celebrated architect Wallace
Neff. The residence was where Prince William, Duke of Cambridge and Catherine,
Duchess of Cambridge stayed in July 2011 on their first visit to the United States after
their wedding.

‘ The Los Angeles City Council passed a resolution designating Hancock Park a HPOZ in 2006. A true
and correct copy of the ordinance is attached hereto as Exhibit “B”

2

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 4o0f54 Page ID #:229

The Subject Property is prototypical example of a classic Tudor Revival home from the
1920’s and is considered a “Contributing Structure” under the City’s Historic
Preservation Overlay Zone ordinance, meaning any changes to the property must go
through an extensive review process with the city. As a historic home, special care must
be taken in repairing the devastating damage caused by the covered loss.

I understand the original contractor estimate from reputable contractors Mackey
Construction & Restoration was approximately $390,000.00. Allstate apparently obtained
an estimate for $144,000.00 from an unknown contractor in San Dimas and have refused
to move from that position. A second estimate was obtained from a third-party adjuster
in Los Angeles at $365,000.00, which Allstate disregarded.

Allstate has failed to reasonably respond to the Bakers, and instead placed the profits of
the company before the interests of their insureds. As the adjuster, you have lost
estimates, failed to reasonably justify lowball estimates, and failed to consider reasonable
estimates and budgets for the critical repairs to my clients’ home. You have unreasonably
refused to authorize necessary work and finishes that are required to return the Bakers’
home to its pre-loss condition, including refusing to authorize appropriate amounts for
the ninety plus (90+) year old original flooring that is being replaced.

In considering the reason for Allstate’s miserly treatment of their long-time customers, I
considered whether a policy-limits issue was to blame. ] was not surprised to learn,
however, that Dwelling Protection limits (with Building Structure Reimbursement
Extended Limits) in the amount of $1,189,568.00 are available, as well as Personal
Property Protection of $892,176.00 as part of their “Deluxe Plus Homeowners Policy”
(Allstate Policy Number 014355912). In other words, there is ample coverage to pay the
$395,000.00 bill for the repair of my clients’ historic home. *

There is no reasonable basis for the way you have been handling this claim. Your conduct

belies a clear intent to shortchange and cheat the Bakers, probably to increase your
perceived job performance and put more money into Allstate’s swollen pockets.

‘TT

2 Allstate’s consolidated net income reported in 2018 was $2.1 billion dollars on $35 billion dollars of
revenue.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 5of54 Page ID #:230

B. Overview of California Law Regarding Bad Faith Insurance Practices and
Applicable Policy Language

The wrongful failure to provide coverage or defend a claim is a breach of contract.
(Isaacson v. California Insurance Guarantee Assn. (1988) 44 Cal.3d 775, 791.) A copy of the
“Deluxe Plus Homeowners Policy” in question is attached hereto as Exhibit “C.” Allstate
is in breach of the policy by failing to timely pay sums due for covered losses thereunder.

On page 5 of the policy, Allstate promises to “cover sudden and accidental direct physical
loss to property described in Dwelling Protection-Coverage A and Other Structures
Protection-Coverage B except as limited or excluded in this policy.” The loss in this case
is not excluded, and the policy limits have not been approached. The policy includes a
“Building Codes” provision on page 10 that provides additional coverage to comply with
local building codes after a covered loss, which would include the HPOZ.

On page 11 of the policy, Allstate agrees to pay “when a covered loss exceeds the
deductible shown on the Policy Declarations.” The “Building Structure Reimbursement”
provision on page 12 further provides that the insureds will be paid the cost of repair or
rebuilding damaged property, not the “cash value” of the damage as Allstate estimates.
This amount can be the lesser of:

1) The replacement cost of the part(s) of the building structure for
equivalent construction for similar use on the same residence premises; or

2) The amount actually and necessarily spent to repair or replace the
damaged building structure with equivalent construction for similar use on
the same residence premises; or

3) Policy limits.

In this case, it appears Allstate summoned the cheapest contractor possible from a low-
rent outlying city to provide “estimates” for the work on the Subject Property and use
same as a pretext for refusing to pay the Bakers’ contractor because Baldwin Construction
is providing “cheaper” replacement quotes. This is classic bad faith and the type of
conduct juries love to punish by awarding punitive damages against insurance
companies.

Med

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 6of54 Page ID #:231

Based on my discussions with Steve Mackey and Dana Mackey, the quotes Allstate is
relying on from Baldwin Construction are grossly incomplete, improper, and inaccurate.
You have been advised of this but have refused to justify the estimates or provide any
documentation as to the credentials of Baldwin Construction.

I suspect that Baldwin Construction and their principal (and perhaps sole employee) John
Petrov has never worked in Hancock Park or on any historic home in Los Angeles. I doubt
Mr. Petrov would be qualified to perform interior or exterior work on a home in Hancock
Park. I suspect he will not be qualified to serve as an expert in this litigated case and
ultimately litigation will show there was no reasonable basis for selecting Baldwin
Construction to provide a quote or relying on their estimate to deny benefits to which my
clients are entitled.

As you know, there is an implied covenant of good faith and fair dealing in every contract
that neither party will do anything which will injure the right of the other to receive the
benefits of the Agreement. (Comunale v. Traders & General Ins. Co. (1958) 50 Cal.2d 654,
658.) For the insurer to fulfill its obligation not to impair the right of the insured to receive
the benefits of the agreement, it must give at least as much consideration to the latter’s
interests as it does to its own. (Egan v. Mutual of Omaha Insurance Co. (1979) 24 Cal.3d 809,
818-819.)

To establish an insurer’s ‘bad faith’ liability, the insured must show that the insurer has
(1) withheld benefits due under the policy, and (2) that such withholding was
‘unreasonable’ or ‘without proper cause.’ The actionable withholding of benefits may
consist of the denial of benefits due; paying less than due; and/or unreasonably delaying
payments due.” (Major v. Western Home Ins. Co. (2009) 169 Cal.App.4 1197, 1209.)
Allstate’s misconduct in adjusting this claim checks all three boxes.

The covenant of good faith can be breached for objectively unreasonable conduct,
regardless of the actor’s motive. An insured plaintiff need only show, for example, that
the insurer unreasonable refused to pay benefits; there is no requirement to establish
subjective bad faith. (Bosetti v. United States Life Ins. Co. in the City of New York (2009) 175
Cal.App.4'* 1208, 1236.)

Where an insurer is proven to have engaged in bad faith, they are liable to the plaintiff
for tort damages including out of pocket expenses, mental suffering/anxiety/emotional
distress, the cost of attorney fees to recover the insurance policy benefits, and punitive
damages. (Brandt v. Superior Court (1985) 37 Cal.3d 813, 817.) In this case, Allstate has
subjected elderly policyholders to prolonged displacement from their home, delays,

 

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 7 of 54 Page ID #:232

stress and inconvenience as a result of your incompetence or misfeasance. Such conduct
is actionable under California law.

C. Application of Law to Mr. Carrasco’s Claims Handling

Your claims handling of this matter has been utterly unacceptable. You have delayed
inspections and estimates. You have refused to approve reasonable estimates. You did
not conduct a proper investigation of this claim, by failing to hire a contractor qualified
to work on historic homes in the Hancock Park Historic Preservation Overlay Zone. You
unreasonably denied benefits to the Bakers and “slow played” the adjustment process to
wear them down and agree to reductions in the amount Allstate will pay from the
amount they lawfully owe.

You have caused the Bakers to be unreasonably displaced from their home for a
prolonged period of time. To make matters worse, Allstate is now threatening to end
temporary housing payments by September 21, 2019, despite making completion of
repairs by that time impossible. Your actions have caused an unbearable amount of stress,
anxiety and worry to the Bakers and Allstate will bear all consequences of same.

Your and Allstate’s conduct as outlined herein will no longer be tolerated. The
documented history of bad faith handling of this claim, in e-mails and through witnesses,
is disgraceful and will expose Allstate insurance to tort damages, attorney fees, costs and
punitive damages, which we will pursue.

D. Notice of Intent to File Claim and Demand to Preserve All Evidence

I am in the process of preparing a complaint for damages against Allstate Insurance
Company. You will be an important witness to my case and your deposition will be taken.
You must immediately take steps to preserve all evidence and documents relating to this
claim, including electronically stored information (“ESI”) such as e-mails, reports,
internal messaging system communications, etc. We will be seeking the production of the
complete claim file, including all relevant ESI in discovery and depositions.

iif

 

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 8of54 Page ID #:233

If you wish to arrange for immediate payment in full of this claim on appropriate terms,
let me know, Otherwise, please advise if you will accept service of process for Allstate.
Govern yourself accordingly. We reserve all rights and remedies.

Sincerely,

CS feo

Christopher G. Hook, Esq.
LAW OFFICES OF CHRISTOPHER G. HOOK

Ce: Steve Mackey, Mackey Construction & Restoration (by e-mail only)

/Encl.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 9 of54 Page ID #:234

EXHIBIT “A”

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 100f54 Page ID #:235

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 11o0f54 Page ID #:236

EXHIBIT “B”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 12 of 54 Page ID #:237

ORDINANCE NO. 177839

An ordinance amending Section .12.04 of the Los Angeles Municipal Code by
amending the zoning map.

THE PEOPLE OF THE CITY OF LOS ANGELES DO ORDAIN AS FOLLOWS:

Section 1. Section 12.04 of the Los Angeles Municipal Code is hereby amended by
changing the zones and zone boundaries shown upon a portion of the zone map attached thereto
and made a part of Article 2, Chapter 1 of the Los Angeles Municipal Code, so that such portion
of the zoning map shall be as follows:

 

 
Exhibit E-2

ay

g
2
3 8
Ei
Cc “4
a3 3
gee
eee
g2e
a8 &
gé3
5 5
823
ane
is |
Bo) te

 

 

Li pil | nie

 

'
ry
I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hancock Park HPOZ
Planning Department Recommended Boundaries

2

Prepared by City af Los Angetes Clauniing Department * Cirepie Serweer Sectron * Ju

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Fi

Section 2. The City Clerk shall certify to the

led 12/03/19 Page 14 0f54 Page ID #:239

passage of this ordinance and have it

published in accordance with Council policy, either in a daily newspaper circulated in the City
of Los Angeles or by posting for ten days in three public places in the City of Los Angeles:

one copy on the bulletin board located at the Main S

treet entrance to the Los Angeles City

Hall; one copy on the bulletin board located at the Main Street entrance to the Los Angeles

City Hall East; and one copy on the bulletin board lo
the Los Angeles County Hall of Records.

cated at the Temple Street entrance to

I hereby certify that this ordinance was passed wm the Council of the City of Los Angeles,

at its meeting of AUG 0 1 2006

FRANK T. MARTINEZ, City Clerk

Approved AUG 11 2006

Approved as to Form and Legality

ROCKARD J. DELGADILLO, City Attorney

By

City Attorney

FileNo. O4- /§H7

NAEXEC\Commission\CPC\2005\Case Processing\Farms\Signature Page - CPC.wpd

Mayor

Pursuant to Section 558 of the City
Charter, the City Planning Commission
on May 11, 2006, recommended

this ordinance be adopted by the City

A idesiend

ele Williams
Ca mission Executive Assistant II

 

 
Case 2:19-cv-08024-ODW-JC_ Document 26-3 Filed 12/03/19 Page 15o0f54 Page ID #:240
DECLARATION OF POSTING ORDINANCE

I, MARIA C. RICO, state as follows: I am, and was at all times

hereinafter mentioned, a resident of the State of California, over the age of

eighteen years, and a Deputy City Clerk of the City of Los Angeles,

California.
Ordinance No. 177839 - Establishment of the Hancock Park Historic
P rvation - 2 -230 HPOZ - a copy of which is hereto

attached, was finally adopted by the Los Angeles City Council on August 1,
2006, and under the direction of said City Council and the City Clerk,
pursuant to Section 251 of the Charter of the City of Los Angeles and
Ordinance No. 172959, on August 23, 2006, I posted a true copy of said
ordinance at each of three public places located in the City of Los Angeles,
California, as follows: 1) one copy on the bulletin board located at the Main
Street entrance to the Los Angeles City Hall; 2) one copy on the bulletin
board located at the Main Street entrance to the Los Angeles City Hall East;
3) one copy on the bulletin board located at the Temple Street entrance to
the Hall of Records of the County of Los Angeles.

Copies of said ordinance were posted conspicuously beginning on August
23, 2006 and will be continuously posted for ten or more days.

I declare under penalty of perjury that the foregoing is true and

 

correct.
Signed this 23rd day of August 2006 at Los Angeles, California.
. £2
(Mgt Cc. tw
Maria C. Rico, Deputy City Clerk
Ordinance Effective Date: Oct. 2, 2006 Council File No. 04-1847

Rev. (2/21/06)

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 16o0f54 Page ID #:241

EXHIBIT “C”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 17 of 54 page ID #:242

of 19

Deluxe Plus
Homeowners Policy

AP337

Policy number Policy effective

Policyholders Your Allstate agency is

 

The Company Named in the Policy Declarations
A Stock Company—Home Office: 2775 Sanders Road, Northbrook, Illinois 60062

 
Case 2:19;¢v-98024-ODW:JC Document 26-3 Filed 12/03/19

Policy number:

Allstate.

 

 

 

 

 

 

 

 

  
 
 

 

 

  
  
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   
 

 

 

 

 

 

 

 

 

 

 

 

 
 

 
 
  
  
    
   

 

 

Policy effective date: Page 2 of 19
You're in good hands.

Table of Contents
General 3 Abandoned Property
Definitions Used In This POIICY..sussssussssnseosstsssnnsnmtnmmustmatsnsnseeeee 3 Permission Granted To You
Insuring Agreement 3 Our Rights To Recover Payment...
Agreements We Make With YOU....c:ssseseeseeimnstisnnssineenrsninussne Our Rights To Obtain Salvage.......
Conformity To State Statutes 4 Suit Against Us
Coverage Changes 4 Loss To A Pair Or Set
Policy Transfer 4 Glass Replacement
Continued Coverage After Your Death wisssnistsssutamessunmasisentetansesesnnnee No Benefit To Bailee
Cancellation. 4 Other Insurance.
Concealment Or Fraud 4 Property Insurance Adjustment...
Section |Your Property Mortgage
Dwelling Protection-Coverage A...... 4 Section Il—Family Liability And Guest Medical Protection
Property We Cover Under Coverage A .. 4 Family Liability Protection-Coverage X
Property We Do Not Cover Under Coverage A 5 Losses We Cover Under Coverage X.........«
Other Structures Protection-Coverage B....... wae Losses We Do Not Cover Under Coverage X...
Property We Cover Under Coverage Bera ad Guest Medical Protection-Coverage Y.
Property We Do Not Cover Under Coverage B 5 Losses We Cover Under Coverage Y.......
Losses We Cover Under Coverages A and Bue 5 Losses We Do Not Cover Under Coverage Y.... a
Losses We Do Not Cover Under Coverages A and B 5 Additional Protection
Personal Property Protection-Coverage C 6 Claim EXPeN$@S...ussssssissssnsssismeetmunsnsnnenassassesneensusesen b
Property We Cover Under Coverage C....... 6 Emergency First Aid 16
Limitations On Certain Personal Property... m8 Damage To Property Of Oth@rS....u:s:snssimnssinnsiunusnemmecmnemmmnenee 10
Property We Do Not Cover Under Coverage C woul Section II Conditions 7
Leases Wa Cover Under Cowertge Cerens 7 What You Must Do After An Accidental Loss... . sal]
Losses We Do Not Cover Under Coverage C.... 8 What An Injured Person Must Do—
Additional Protection 9 Guest Medical Protection-Coverage Y....
Additional Living Expense... -wumnunnannnnennnves) — Que Payment Of Loss—Guest Medical Protection-Coverage Y.
Credit Card, Bank Fund Transfer Card, Check Forgery Our Limits Of Liability

And Counterfeit Money... al Bankruptcy
Debris Removal 10 Qur Rights To Recover Payment—Family Liability Protection-
Emergency Removal Of Property .uu.c:se:mreinenninsiestiinnssisnessniunnes lO Coverage X.. 7
Fire Department Charges Suit Against Us 7
Temporary Repairs After A Loss... Other insurance—Family Liability Protection-Coverage X wncsisinsimnmsmed
Trees, Shrubs, Plants And Lawns... = Section Ill~-Optional Protection...
Temperature Change 10 ‘onal
Power Interruption 10 Optional Coverages You ad Buy
Building Codes 10 Increased Coverage On Business Property-Coverage BP.
Aisow Reward 10 Increased Coverage On Electronic Data Processing Equipment-
Collapse 10 Coverage DP.

Fire Department Charges-Coverage F....
- ae : Loss Assessments-Coverage G...,
. , ™ Extended Coverage On Jewelry, Watches And Furs-Coverage J

Section | Conditions Incidental Office, Private School Or Studio-Coverage K
Deductible me Increased Coverage On Money-Coverage M..
insurable Interest And Our Liability... Business Pursuits-Coverage P...
What You Must Do After A Loss...... Increased Coverage On Securities-Coverage
Our Settlement Options Satellite Dish Antennas-Coverage SD snssmnnn
How We Pay For A Loss Portable Cellular Communication Systems-Coverage SE si
Our Settlement Of Loss Increased Coverage On Theft Of Silverware-Coverage STsussunsnnannne

 

 

Appraisal

 

 

ge 18 of 54 Page ID #:243
Case 2:195

uxe omeowners Polic

Policy number:
Policy effective date:

General
Definitions Used In This Policy

"You" or "your"—means the person named on the Policy Declarations
as the insured and that person's resident spouse.

"Allstate," "we," "us," or "our"—means the company named on the
Policy Declarations.

"Insured person(s)"—means you and, if a resident of your household:
a) any relative; and
b) any dependent person in your care.

Under Family Liability Protection-Coverage X and Guest Medical

Protection-Coverage Y, "insured person” also means:

c) any person or organization legally responsible for loss caused by
animals or watercraft covered by this policy which are owned by an
insured person. We do not cover any person or organization using
or having custody of animals or watercraft in any business, or
without permission of the owner.

d) with respect to the use of any vehicle covered by this policy, any
person while engaged in the employment of an insured person.

“Bodily injury"—means physical harm to the body, including
sickness or disease, and resulting death, except that bodily injury
does not include:

a) any venereal disease:

b) herpes;

c) Acquired immune Deficiency Syndrome (AIDS);

d) AIDS Related Complex (ARC):

e) Human Immunodeficiency Virus (HIV);

or any resulting symptom, effect, condition, disease or illness related to
a) through e) listed above.

Under Guest Medical Protection-Coverage Y, bodily injury means
physical harm to the body, including sickness or disease, except that
bodily injury does not include:

a) any venereal disease;

b) herpes:

) Acquired Immune Deficiency Syndrome (AIDS);

d) AIDS Related Complex (ARC):

e) Human Immunodeficiency Virus (HIV);

or any resulting symptom, effect, condition, disease or illness related to
a) through e) listed above.

"Building structure"—means a structure with walls and a roof.

"Business"—means:

a) any full- or part-time activity of any kind engaged in for economic
gain including the use of any part of any premises for such
purposes. The providing of home day care services to other than an
insured person or relative of an insured person for economic gain
is also a business.

v-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 19 of 54

Page 3 of 19

However, the mutual exchange of home day care services is not
considered a business;
b) any property rented or held for rental by an insured person. Rental
of your residence premises is not considered a business when:
1) _ itis rented occasionally for residential purposes:
2) a portion is rented to not more than two roomers or boarders;
or
3) a portion is rented as a private garage.

7, "Residence premises"—means the dwelling, other structures and land
located at the address stated on the Policy Declarations.

8. "Insured premises"—means:
a) the residence premises; and
b) under Section II only:

1) _ the part of any other premises, other structures and grounds
used by you as 2 residence. This includes premises, structures
and grounds you acquired for your use as a private residence
while this policy is in effect:

2) any part of a premises not owned by an insured person but
where an insured person is temporarily living:

3) cemetery plots or burial vaults owned by an insured person:

4) vacant land, other than farmland, owned by or rented to an
insured person;

5) land owned by or rented to an insured person where a one-,
two-, three-, or four-family dwelling is being built as that
person's residence;

6) any premises used by an insured person in connection with
the residence premises;

7) _ any part of a premises occasionally rented to an insured
person for other than business purposes,

"Occurrence"—means an accident, including continuous or repeated
exposure to substantially the same general harmful conditions during the
policy period, resulting in bodily injury or property damage.

10. "Property damage"—means physical injury to or destruction of
tangible property, including loss of its use resulting from such physical
injury or destruction.

ll. "Residence employee"—means an employee of an insured person
while performing duties arising out of and in the course of employment
in connection with the maintenance or use of your residence premises.
This includes similar duties performed elsewhere for an insured person,
not in connection with the business of an insured person.

12, “Dwelling"—means a one-, two-, three-, or four-family building
Structure, identified as the insured property on the Policy Declarations,
where you reside and which is principally used as a private residence.

Insuring Agreement

In reliance on the information you have given us, Allstate agrees to provide
the coverages indicated on the Policy Declarations. In return, you must pay
the premium when due and comply with the policy terms and conditions, and
inform us of any change in title, use or occupancy of the residence premises.

 

 

Page ID #:244
Case 2:19- <CV- -08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic
Policy number: Coo

Policy effective date:

Subject to the terms of this policy, the Policy Declarations shows the location
of the residence premises, applicable coverages, limits of liability and
premiums. The policy applies only to losses or occurrences that take place
during the policy period, The policy period is shown on the Policy
Declarations. This policy is not complete without the Policy Declarations.

The terms of this policy impose joint obligations on the person named on the
Policy Declarations as the insured and on that person's resident spouse. These
persons are defined as you or your. This means that the responsibilities, acts
and omissions of a person defined as you or your will be binding upon any
other person defined as you or your.

The terms of this policy impose joint obligations on persons defined as an
insured person. This means that the responsibilities, acts and failures to act
of a person defined as an insured person will be binding upon another person
defined as an insured person.

Agreements We Make With You
We make the following agreements with you:

Conformity To State Statutes

When the policy provisions conflict with the statutes of the state in which the
residence premises is located, the provisions are amended to conform to
such statutes.

Coverage Changes

When Allstate broadens coverage during the premium period without charge,
you have the new features if you have the coverage to which they apply.
Otherwise, the policy can be changed only by endorsement.

The coverage provided and the premium for the policy is based on information
you have given us. You agree to cooperate with us in determining if this
information is correct and complete. You agree that if this information
changes, is incorrect or incomplete, we may adjust your coverage and
premium accordingly during the policy period,

Any calculation of your premium or changes in your coverage will be made
using the rules, rates and forms on file, if required, for our use in your state.
The rates in effect at the beginning of your current premium period will be
used to calculate any change in your premium.

Policy Transfer
You may not transfer this policy to another person without our
written consent.

Continued Coverage After Your Death

If you die, coverage will continue until the end of the premium period for:

1) your legal representative while acting as such, but only with respect to
the residence premises and property covered under this policy on the
date of your death.

2) aninsured person, and any person having proper temporary custody of
your property until a legal representative is appointed and qualified.

Filed 12/03/19 Page 20 of 54 Page ID #:245

@) Allstate

You're in good hands.

Page 4 of 19

Cancellation

Your Right to Cancel:

You may cancel this policy by notifying us of the future date you wish to
stop coverage,

Our Right to Cancel:

Allstate may cancel this policy by mailing notice to you at the mailing
address shown on the Policy Declarations. When this policy has been in effect
for less than 60 days, and it is not a renewal with us, we may cancel this
policy for any reason by giving you at least 10 days notice before the
cancellation takes effect.

When the policy has been in effect for 60 days or more, or if it is a renewal

with us, we may cancel this policy for one or more of the following reasons:

1) non-payment of premium;

2) _ the policy was obtained by misrepresentation, fraud or concealment of
material facts;

3) material misrepresentation, fraud or concealment of material fact in
presenting a claim, or violation of any of the policy terms; or

4) _ there has been a substantial change or increase in hazard in the risk we
originally accepted.

If the cancellation is for non-payment of premium, we will give you at least 10
days notice. If the cancellation is for any of the other reasons, we will give you
at least 30 days notice.

Our mailing the notice of cancellation to you will be deemed proof of notice,
Coverage under this policy will terminate on the effective date and hour
stated on the cancellation notice. Your return premium, if any, will be
calculated on a pro rata basis and refunded at the time of cancellation or as
soon as possible. However, refund of unearned premium is not a condition of
cancellation.

Our Right Not to Renew or Continue:

Alistate has the right not to renew or continue the policy beyond the current
premium period. If we-do not intend to continue or renew the policy, we will
mail you notice at least 30 days before the end of the premium period. Our
mailing the notice of nonrenewal to you will be deemed proof of notice,

Concealment Or Fraud

This policy is void if it was obtained by misrepresentation, fraud or
concealment of material facts. If it is determined that this policy is void, all
premiums paid will be returned to you since there has been no coverage under
this policy.

We do not cover any loss or occurrence in which any insured person has
concealed or misrepresented any material fact or circumstance.

Section |—Your Property

 

Dwelling Protection-Coverage A

Property We Cover Under Coverage A:

|. Your dwelling including attached structures. Structures connected to
your dwelling by only a fence, utility line, or similar connection are not
considered attached structures.

 

 
Case 2:19- -¢

eluxe Plus Homeowners Polic
Policy number: Co

Policy effective date:

2. Construction materials and supplies at the residence premises for use
in connection with your dwelling.

3. Wall-to-wall carpeting fastened to your dwelling.

emeetty We Do Not Cover Under Coverage A:
Any structure including fences or other property covered under Other
Structures Protection-Coverage B.

2. Land, except as specifically provided in Section J, Additional
Protection under item 13, Land.

3. Satellite dish antennas and their systems, whether or not attached to
your dwelling.

Other Structures Protection-Coverage B

Property We Cover Under Coverage B:
Structures at the address shown on the Policy Declarations separated
from your dwelling by clear space.

2. Structures attached to your dwelling by only a fence, utility line, or
similar connection,

3. Construction materials and supplies at the address of the
residence premises for use in connection with structures other
than your dwelling.

4. — Wall-to-wall carpeting fastened to other building structures.

perety We Do Not Cover Under Coverage B:
Structures used in whole or in part for business purposes.

2, Any structure or other property covered under Dwelling Protection-
Coverage A.

3. Land, no matter where located, or the replacement, rebuilding,
restoration, stabilization or value of any such land.

4. Construction materials and supplies at the address of the residence
premises for use in connection with the dwelling.

5. Satellite dish antennas and their systems, whether or not attached to
building structures.

Losses We Cover Under Coverages A and B:

We will cover sudden and accidental direct physical loss to property
described in Dwelling Protection-Coverage A and Other Structures
Protection-Coverage B except as limited or excluded in this policy.

Losses We Do Not Cover Under Coverages A and B:

We do not cover loss to the property described in Dwelling Protection-

Coverage A or Other Structures Protection-Coverage B consisting of or

caused by:

1. Flood, including, but not limited to, surface water, waves, tidal water or
overflow of any body of water, or spray from any of these, whether or
not driven by wind.

2. Water or any other substance that backs up through sewers or drains.

v-08024-ODW-JC Document 26-3

Filed 12/03/19 Page 21 0f54 Page ID #:246

Page 5 of 19

Water or any other substance that overflows from a sump pump, sump
pump well or other system designed for the removal of subsurface water
which is drained from a foundation area of a structure.

Water or any other substance on or below the surface of the ground,
regardless of its source. This includes water or any other substance
which exerts pressure on, or flows, seeps or leaks through any part of the
residence premises.

We do cover sudden and accidental direct physical loss caused by fire,
explosion or theft resulting from items 1. through 4. listed above.

Earth movement of any type, including, but not limited to earthquake,
volcanic eruption, lava flow, landslide, subsidence, mudflow, pressure,
sinkhole, erosion, or the sinking, rising, shifting, creeping, expanding,
bulging, cracking, settling or contracting of the earth. This exclusion
applies whether or not the earth movement is combined with water.

We do cover sudden and accidental direct physical loss caused by fire,
explosion, theft or breakage of glass or safety glazing materials resulting
from earth movement.

Enforcement of any building codes, ordinances or laws regulating the
construction, reconstruction, maintenance, repair, placement or
demolition of any building structure or other land at the residence
premises, except as specifically provided in Section I, Additional
Protection under item 10., Building Codes.

We do cover sudden and accidental direct physical loss caused by
actions of civil authority to prevent the spread of fire.

The failure by any insured person to take all reasonable steps to
preserve property when the property is endangered by a cause of loss
we cover,

Any substantial change or increase in hazard, if changed or increased by
any means within the control or knowledge of an insured person.

Intentional or criminal acts of or at the direction of any insured person,
if the loss that occurs:

a) may be reasonably expected to result from such acts; or

b) _ is the intended result of such acts.

This exclusion applies regardless of whether or not the insured person
is actually charged with, or convicted of a crime.

Nuclear action, meaning nuclear reaction, discharge, radiation or
radioactive contamination or any consequence of any of these.

Loss caused by nuclear action is not considered loss by fire, explosion
or smoke.

We do cover sudden and accidental direct physical loss by fire resulting
from nuclear action.

War or warlike acts, including but not limited to, insurrection, rebellion
or revolution.

 

 
Case 2: 195¢\ v-08 024- ODW- -JC Document 26-3

meowners Polic
Policy number:
Policy effective date:

12. Collapse, except as specifically provided in Section I, Additional
Protection under item 12., Collapse.

13. Soil conditions, including but not limited to, corrosive action, chemicals,
compounds, elements, suspensions, crystal formations or gels in the soil.

14. Vapors, fumes, acids, toxic chemicals, toxic gasses, toxic liquids, toxic
solids, waste materials or other irritants, contaminants or pollutants.

In addition, we do not cover loss consisting of or caused by any of

the following:

15. a) wear and tear, aging, marring, scratching, deterioration, inherent
vice, or latent defect:

b) mechanical breakdown:

c) growth of trees, shrubs, plants or lawns whether or not such
growth is above or below the surface of the ground:

d) rust or other corrosion, mold, wet or dry rot:

e) contamination, including, but not limited to the presence of toxic,
noxious, or hazardous gasses, chemicals, liquids, solids or other
substances at the residence premises or in the air, land or water
serving the residence premises:

f) smog, smoke from the manufacturing of any controlled substance,
agricultural smudging and industrial operations:

g) _ settling: cracking: shrinking: bulging or expansion of pavements,
patios, foundations, walls, floors, roofs or ceilings:

h) insects, rodents, birds or domestic animals. We do cover the
breakage of glass or safety glazing materials caused by birds; or

i) seizure by government authority.

If any of a) through h) cause the sudden and accidental escape of water
or steam from a plumbing, heating or air conditioning system, household
appliance or fire protective sprinkler system within your dwelling, we
cover the direct physical damage caused by the water or steam. If loss to
covered property is caused by water or steam not otherwise excluded,
we will cover the cost of tearing out and replacing any part of your
dwelling necessary to repair the system or appliance, This does not
include damage to the defective system or appliance from which the
water escaped.

16. Freezing of plumbing, fire protective sprinkler systems, heating or air
conditioning systems or household appliances, or discharge, leakage or
overflow from within the systems or appliances caused by freezing, while
the building structure is vacant, unoccupied or being constructed
unless you have used reasonable care to:

a) maintain heat in the building structure; or
b) shut off the water supply and drain the system and appliances.

17. Freezing, thawing, pressure or weight of water or ice, whether driven by
wind or not. This exclusion applies only to fences, pavements, patios,
swimming pools, foundations, retaining walls, bulkheads, piers, wharves
or docks.

18. Seepage, meaning continuous or repeated Seepage or leakage over a
period of weeks, months, or years, of water, steam or fuel:

Filed 12/03/19 ge 22 of 54 Page ID #:247

Page 6 of 19 Allstate.

You're in good hands,

a) from a plumbing, heating, air conditioning or automatic fire
protection system or from within a domestic appliance; or

b) from, within or around any plumbing fixtures, including, but not
limited to shower stalls, shower baths, tub installations, sinks or
other fixtures designed for the use of water or steam.

19. Theft from your residence premises while your dwelling is under
construction, or of materials and supplies for use in construction, until
your dwelling is completed and occupied.

20. Vandalism or Malicious Mischief if your dwelfing is vacant or
unoccupied for more than 30 consecutive days immediately prior to the
vandalism or malicious mischief. A dwelling under construction is not
considered vacant or unoccupied.

21, Weather Conditions that contribute in any way with a cause of loss
excluded in this section to produce a loss.

22. Planning, Construction or Maintenance, meaning faulty, inadequate or
defective:
a) _ planning, zoning, development, surveying, siting:
b) design, specifications, workmanship, repair, construction,
renovation, remodeling, grading, compaction:
©) materials used in repair, construction, renovation or remodeling: or
d) maintenance;

of property whether on or off the residence premises by any person or
organization,

23. We do not cover loss to covered property described in Dwelling
Protection-Coverage A or Other Structures Protection-
Coverage B when:

a) _ there are two or more causes of loss to the covered property: and
b) the predominant cause(s) of loss is (are) excluded under Losses
We Do Not Cover, items 1. through 22. above.

Personal Property Protection-Coverage C

Property We Cover Under Coverage C:
Personal property owned or used by an insured person anywhere in the
world. When personal property is located at a residence other than the
residence premises, coverage is limited to 10% of Personal Property
Protection-Coverage C. This limitation does not apply to personal
property in a newly acquired principal residence for the 30 days
immediately after you begin to move property there or to personal
property in student dormitory, fraternity or sorority housing.

2, At your option, personal property owned by a guest or residence
employee while the property is in a residence you are occupying,

Limitations On Certain Personal Property:

Limitations apply to the following groups of personal property. If personal
property can reasonably be considered a part of two or more of the groups
listed below, the lowest limit will apply. These limitations do not increase the
amount of insurance under Personal Property Protection-Coverage C. The
total amount of coverage for each group in any one loss is as follows:

 
Case 2:19-¢v-08 3024- ODW-JC Document 26-3

omeowners
Policy number:
Policy effective date:

1. $ 200 — Money, bullion, banknotes, coins and other
numismatic property.

200 — Property used or intended for use in a business while
the property is away from the residence premises, This
does not include electronic data processing equipment
or the recording or storage media used with that
equipment.

2,000 — Property used or intended for use in a business,
including property held as samples or for sale or delivery
after sale, while the property is on the residence
premises. This does not include electronic data
processing equipment or the recording or storage media

2 $

used with that equipment.

4, $ 1,000 — Trading cards, subject to a maximum amount of $250
per item.

5. $ 1,000 — Accounts, bills, deeds, evidences of debt, letters of

credit, notes other than banknotes, passports, securities,
tickets, and stamps, including philatelic property.

1,000 — Manuscripts, including documents stored on
electronic media.

2,000 — Watercraft, including their attached or unattached
trailers, furnishings, equipment, parts and motors.

$ 1,000 — Trailers not used with watercraft.

2,500 — Theft of jewelry, watches, precious and semi-precious
stones, gold other than goldware, silver other than
silverware, platinum and furs, including any item
containing fur which represents its principal value:
subject to a maximum amount of $1,000 per item.

2,000 — Any motorized land vehicle parts, equipment or
accessories not attached to or located in or upon any
motorized land vehicle,

3,000 — Theft of firearms.

2,500 — Theft of silverware, pewterware and goldware.

3B. $ 5,000 — Electronic data processing equipment and the recording

or storage media used with that equipment whether or

not the equipment is used in a business. Recording or

storage media will be covered only up to:

a) _ the retail value of the media, if pre-programmed:
or

b) or the retail value of the media in blank or
unexposed form, if blank or self-programmed.

10,000 — Theft of rugs, including, out not limited to, any
handwoven silk or wool rug, carpet, tapestry. wall
hanging or other similar article whose principal value is
determined by its color, design, quality of wool or silk,
quality of weaving, condition or age; subject to a
maximum amount of $2,500 per item.

Filed 12/03/19 Page 23 of 54 Page ID #:248
Page Tof

19

Property We Do Not Cover Under Coverage C:

8.

Personal property specifically described and insured by this or any other
insurance.

Animals.

Motorized land vehicles, including, but not limited to any land vehicle
powered or assisted by a motor or engine. We do not cover any
motorized land vehicle parts, equipment or accessories attached to or
Jocated in or upon any motorized land vehicle. We do cover motorized
land vehicles designed for assisting the handicapped or used solely for
the service of the insured premises and not licensed for use on public
roads,

Aircraft and aircraft parts. This does not include model or hobby
craft not designed to carry people or cargo.

Property of roomers, boarders, tenants not related to an
insured person.

Property located away from the residence premises and rented or held
for rental to others.

Any device, cellular communication system, radar signal reception
system, accessory or antenna designed for reproducing, detecting,
receiving, transmitting, recording or playing back data, sound or picture
which may be powered by electricity from a motorized land vehicle or
watercraft and while in or upon a motorized land vehicle or watercraft.

Satellite dish antennas and their systems.

Losses We Cover Under Coverage C:

We will cover sudden and accidental direct physical loss to the property
described in Personal Property Protection-Coverage C, except as limited
or excluded in this policy, caused by:

1.

2,

Fire or Lightning.

Windstorm or Hail.

We do not cover:

a) loss to covered property inside a building structure. caused by
rain, snow, sleet, sand or dust unless the wind or hail first damages
the roof or walls and the wind forces rain, snow, sleet, sand or dust
through the damaged roof or wall:

b) loss to watercraft and their trailers, furnishings, equipment and

motors unless inside a fully enclosed building structure. However,
we do cover canoes and rowboats on the residence premises.

Explosion,

Riot or Civil Commotion, including pillage and looting during, and at the
site of, the riot or civil commotion.

Aircraft, including self-propelled missiles and spacecraft.
Vehicles.

Smoke.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic
Policy number: Co

Policy effective date:

Nl.

72.

We do not cover loss caused by smoke from the manufacturing of
controlled substances, agricultural smudging or industrial operations.

Vandalism and Malicious Mischief.

We do not cover vandalism or malicious mischief if your dwelling has
been vacant or unoccupied for more than 30 consecutive days
immediately prior to the vandalism or malicious mischief. A dwelling
under construction is not considered vacant or unoccupied.

Falling objects.

We do not cover loss to personal property inside a building structure
unless the falling object first damages the exterior walls or roof of the
building structure.

Weight of ice, snow or sleet which causes damage to personal property
in a building structure, but only if the building structure is damaged
due to the weight of ice, snow or sleet.

Increase or decrease of artificially generated electrical current to
electrical appliances, fixtures and wiring.

Bulging, burning, cracking or rupture of a steam or hot water heating
system, an air conditioning system, an automatic fire protection system
or an appliance for heating water.

Water or steam that escapes from a plumbing, heating or air
conditioning system, an automatic fire protection system, or from a
household appliance due to accidental discharge or overflow.

We do not cover loss to the system or appliance from which the water or
steam escapes, or loss from water which backs up through sewers or
drains or overflows from a sump pump, sump pump well or other system
designed for the removal of subsurface water which is drained from a
foundation area of a structure.

Freezing of a plumbing, heating or air conditioning system or a
household appliance.

We do not cover loss at the residence premises under perils 12, 13.,

and 14. caused by or resulting from freezing while the building

structure is vacant, unoccupied or under construction unless you have

used reasonable care to:

a) maintain heat in the building structure; or

b) _ shut off the water supply and drain the water from the systems and
appliances.

Theft, or attempted theft, including disappearance of property from a
known place when it is likely that a theft has occurred. Any theft must be
promptly reported to the police.

We do not cover:

a) _ theft or attempted theft committed by an insured person:

b) theft in or from the residence premises while under construction
or of materials and supplies for use in construction, until the
dwelling is completed and occupied;

Filed 12/03/19 Page 24 of 54 Page ID #:249

Page 8 of 19

@) Allstate

You're in good hands.

¢) _ theft of any property while at any other residence owned, rented to
or occupied by an insured person unless the insured person is
temporarily residing there;

d) — theft of trailers, campers, watercraft, including furnishings,
equipment and outboard motors, away from the residence
premises:

e) theft from that part of the residence premises rented by you to
other than an insured person.

Breakage of glass, meaning damage to covered personal property caused
by breakage of glass constituting a part of any building structure on
the residence premises. This does not include damage to the glass,

Losses We Do Not Cover Under Coverage C:
We do not cover loss to the property described in Personal Property
Protection-Coverage C caused by or consisting of:

1.

Flood, including, but not limited to surface water, waves, tidal water or
overflow of any body of water, or spray from any of these, whether or
not driven by wind.

Water or any other substance that backs up through sewers or drains.

Water or any other substance that overflows from asump pump, sump
pump well or other system designed for the removal of subsurface water
which is drained from a foundation area of a structure.

Water or any other substance on or below the surtace of the ground,
regardless of its source. This includes water or any other substance
which exerts pressure on, or flows, seeps or leaks through any part of the
residence premises.

We do cover sudden and accidental direct physical loss caused by fire,
explosion or theft resulting from items 1. through 4. listed above.

Earth movement of any type, including, but not limited to earthquake,
volcanic eruption, lava flow, landslide, subsidence, mudflow, pressure,
sinkhole, erosion, or the sinking, rising, shifting, creeping, expanding,
bulging. cracking, settling or contracting of the earth. This exclusion
applies whether or not the earth movement is combined with water.

We do cover sudden and accidental direct physical loss caused by fire,
explosion, theft or breakage of glass or safety glazing materials resulting
from earth movement.

Enforcement of any building codes, ordinances or laws regulating the
construction, reconstruction, maintenance, repair, placement or
demolition of any building structure or other structure at the
residence premises, except as specifically provided in Section I,
Additional Protection under item 10., Building Codes.

We do cover sudden and accidental direct physical loss to covered
property caused by actions of civil authority to prevent the spread of
fire,

The failure by any insured person to take all reasonable steps to save
and preserve property when the property is endangered by a cause of
loss we cover.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic’
Policy number: Cod

Policy effective date:

8. Any substantial change or increase in hazard, if changed or increased by b)
any means within the control or knowledge of an insured person.

9. — Intentional or criminal acts of or at the direction of any insured person,
if the loss that occurs:
a) may be reasonably expected to result from such acts; or
b) is the intended result of such acts.

This exclusion applies regardless of whether or not the insured person 0

is actually charged with or convicted of a crime.

10. Nuclear action, meaning nuclear reaction, discharge, radiation or
radioactive contamination, or any consequence of any of these. Loss
caused by nuclear action is not considered loss by fire, explosion or
smoke.

We do cover sudden and accidental direct physical loss by fire resulting
from nuclear action.

ll. Vapors, fumes, acids, toxic chemicals, toxic gasses, toxic liquids, toxic
solids, waste materials or other irritants, contaminants or pollutants.

12. War or warlike acts, including, but not fimited to insurrection, rebellion
or revolution.

13. Weather Conditions that contribute in any way with a cause of loss
excluded in this section to produce a toss.

14. Planning, Construction or Maintenance, meaning faulty, inadequate or
defective:
a) planning, zoning, development, surveying, siting:
b) design, specifications, workmanship, repair, construction,
renovation, remodeling, grading, compaction;
c) materials used in repair, construction, renovation or remodeling; or
d) maintenance

nm

of property whether on or off the residence premises by any person or
organization.

15. We-do not cover loss to covered property described in Personal
Property Protection-Coverage C when:
a) _ there are two or more causes of loss to the covered property: and
b) the predominant cause(s) of loss is (are) excluded under Losses
We Do Not Cover, items 1. through 14, above.

Additional Protection

1. Additional Living Expense
a) Wewill pay the reasonable increase in living expenses necessary to
maintain your normal standard of living when a direct physical loss
we cover makes your residence premises uninhabitable,

Payment for covered additional living expense will be limited to the

least of the following:

1) _ the time period required to repair or replace the property we
cover, using due diligence and dispatch; or

2) if you permanently relocate, the shortest time for your
household to settle elsewhere:

3) 12 months.

Filed 12/03/19 Page 25 o0f54 Page ID #:250

Page 9 of 19

We will pay your lost fair rental income resulting from a covered loss,
less charges and expenses which do not continue, when a loss we cover
makes the part of the residence premises you rent to others, or hold
for rental, uninhabitable, We will pay for lost fair rental income for the
shortest time required to repair or replace the part rented or held for
rental but not to exceed 12 months.

We will pay the reasonable and necessary increase in living expenses

and the lost fair rental income for up to two weeks should civil
authorities prohibit the use of the residence premises due to aloss ata
neighboring premises caused by a peril we insure against.

These periods of time are not limited by the termination of this policy.

We do not cover any lost income or expense due to the cancellation of a
lease or agreement.

No deductible applies to this protection.

Credit Card, Bank Fund Transfer Card, Check Forgery And

Counterfeit Money

We will pay for loss:

a) _ that an insured person is legally required to pay for the
unauthorized use of any credit card or bank fund transfer card
issued to or registered in the name of an insured person;

b) caused by forgery or alteration of a check or negotiable instrument
made or drawn upon an insured person's account;

¢)  toan insured person through acceptance in good faith of
counterfeit United States or Canadian paper currency.

Our maximum limit of liability for any one loss is $1,000. All loss due to
forgery or unauthorized use by or involving any one person is considered
one loss,

We do not cover:

a) loss arising from any business of an insured person;

b) loss caused by or at the direction of an insured person or any
other person who has been entrusted with any credit card or bank
fund transfer card:

¢) _ loss arising out of dishonesty of an insured person.

When loss is discovered, the insured person must give us immediate
written notice. If the loss involves a credit card, charge plate or bank
fund transfer card, the insured person must also give immediate written
notice to the company or bank that issued the card or plate. Failure to
comply with the terms and conditions of the card or plate voids this
protection.

We will pay only for loss occurring during the policy period, including
those losses discovered and reported to us within one year after the
policy has terminated, We have the right to investigate and settle any
claim or suit as we deem appropriate. Full payment of the amount of
insurance for any one loss ends our obligation under each claim or suit
arising from the loss.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic
Policy number: fala

Policy effective date:

We will defend any suit brought against an insured person for the
enforcement of payment covered under paragraph 2.4) of this
protection. The defense will be at our expense, with counsel of
our choice.

We have the option to defend an insured person or the insured
person's bank against a suit for the enforcement of payment covered
under paragraph 2.b) of this protection. The defense will be at our
expense, with counsel of our choice,

No deductible applies to this protection.

3. Debris Removal
We will pay reasonable expenses you incur to remove debris of covered
property damaged by a loss we cover. If the loss to the covered property
and the cost of debris removal are more than the limit of liability shown
on the Policy Declarations for the covered property, we will pay up to an
additional 5% of that limit for debris removal.

4, Emergency Removal Of Property
We will pay for sudden and accidental direct physical loss to covered
property from any cause while removed from a premises because of
danger from a loss we cover. Protection is limited to a 30-day period
from date of removal. This protection does not increase the limit of
liability that applies to the covered property.

5. Fire Department Charges
We will pay up to $500 for service charges made by fire departments
called to protect your property from a loss we cover at the residence
premises. No deductible applies to this protection.

6. Temporary Repairs After A Loss
We will reimburse you up to $5,000 for the reasonable and necessary
cost you incur for temporary repairs to protect covered property from
further imminent covered loss following a loss we cover.
This coverage does not increase the limit of liability applying to
the property being repaired.

7. Trees, Shrubs, Plants And Lawns
We will pay up to an additional 5% of the limit of liability shown on the
Policy Declarations under Dwelling Protection-Coverage A for loss to
trees, shrubs, plants and lawns at the address of the residence
premises. We will not pay more than $500 for any one tree, shrub, or
plant including expenses incurred for removing debris. This coverage
applies only to direct physical loss caused by fire or lightning, explosion,
riot or civil commotion, aircraft, vehicles not owned by an occupant of
the residence premises, vandalism or malicious mischief, theft or
collapse of a building structure or any part of a building structure.

We will pay up to $500 for reasonable expenses you incur for the
removal of debris of trees at the address of the residence premises for
direct physical loss caused by windstorm, hail, or weight of ice, snow or
sleet. The fallen tree must have caused damage to property covered
under Dwelling Protection-Coverage A.

Filed 12/03/19 Page 26 of 54 Page ID #:251

Page 10 of 19

@) Allstate

You're in good hands.

We do not cover trees, shrubs, plants, or lawns grown for
business purposes,

Temperature Change

We will pay for loss to covered personal property in a building
structure at the residence premises resulting from a change in
temperature, The change in temperature must result from a covered loss
to the building structure.

This coverage does not increase the limit of liability applying to the
damaged property.

Power Interruption

We will pay for loss to the contents of freezers and refrigerated units on
the residence premises caused by the interruption of power which
occurs off the residence premises, If a power interruption is known to
an insured person, all reasonable means must be used to protect the
contents of freezers and refrigerated units.

This coverage does not increase the limit of liability applying to the
damaged property.

Building Codes

We will pay up to 10% of the amount of insurance shown on the Policy
Declarations under Dwelling Protection-Coverage A to comply with
local building codes after a covered loss to the dwelling and when repair
or replacement results increased cost due to the enforcement of building
codes, ordinances or laws regulating the construction, reconstruction,
maintenance, repair or demolition of the dwelling.

Arson Reward

We will pay up to $5,000 for information leading to an arson conviction
in connection with a fire loss to property covered under Section I of this
policy. The $5,000 limit applies regardless of the number of persons
providing information.

Collapse

We will cover:

a) _ the entire collapse of a covered building structure;

b) _ the entire collapse of part of a covered building structure; and
c) direct physical loss to covered property caused by a) or b) above,

For coverage to apply, the collapse of a building structure specified in

a) or b) above must be a sudden and accidental direct physical loss

caused by one or more of the following:

a) a loss we cover under Section I, Personal Property Protection-
Coverage C;

b) hidden decay of the building structure;

©) hidden damage to the building structure caused by insects or
vermin;

d) weight of persons, animals, equipment or contents;

e) weight of rain or snow which collects on a roof;

f) defective methods or materials used in construction, repair,
remodeling or renovation, but only if the collapse occurs in the
course of such construction, repair, remodeling or renavation.

 

 
Case 2:195¢v-Q8024-ODW-JC Document 26-3 Filed 12/03/19 Page 27 of 54 °

omeownel
Policy number:
Policy effective date:

Collapse does not include settling, cracking, shrinking, bulging
or expansion.

This protection does not change the limit of liability that applies to the
covered property.

13. Land
Hf asudden and accidental direct physical loss results in both a covered
loss to the dwelling, other than the breakage of glass or safety glazing
material, and a loss of land stability, we will pay up to $10,000 as an
additional amount of insurance for repair costs associated with the land.
This includes the costs required to replace, rebuild, stabilize or otherwise
restore the land necessary to support that part of the dwelling
sustaining the covered loss.

The Section I, Losses We Do Not Cover Under Coverages AandB
reference to earth movement does not apply to the loss of land stability
provided under this Additional Protection.

14. Lock Replacement
Dwelling Protection-Coverage A is extended to include reasonable
expenses you incur to replace or re-key exterior door locks at the
residence premises with locks or cylinders of like kind and quality.
Coverage is provided when a key to a lock is stolen as part of a covered
theft loss. The timit of liability under this coverage following any one
theft loss is $500.

Section | Conditions

1. Deductible
We will pay when a covered loss exceeds the deductible shown on the
Policy Declarations. We will then pay only the excess amount, unless we
have indicated otherwise in this policy.

2. Insurable Interest And Our Liability
In the event of a covered loss, we will not pay for more than an insured
person's insurable interest in the property covered, nor more than the
amount of coverage afforded by this policy.

3. What You Must Do After A Loss

In the event of a loss to any property that may be covered by this policy,

you must:

a) promptly give us or our agent notice. Report any theft to the police
as soon as possible. If the loss involves a credit card, charge plate
or bank fund transfer card, give written notice to the company or
bank that issued the card or plate.

b) protect the property from further loss. Make any reasonable repairs
necessary to protect it. Keep an accurate record of any repair
expenses,

c) separate damaged from undamaged personal property. Give us a
detailed list of the damaged, destroyed or stolen property, showing
the quantity, cost, actual cash value and the amount of loss
claimed.

d) give us all accounting records, bills, invoices and other vouchers, or
certified copies, which we may reasonably request to examine and
permit us to make copies,

age TT of 19

2) produce receipts for any increased costs to maintain your standard
of living while you reside elsewhere, and records supporting any
claim for loss of rental income.

f) as often as we reasonably require:

1) show us the damaged property.

2) _ at our request, submit to examinations under oath, separately
and apart from any other person defined as you or insured
person and sign a transcript of the same.

3) produce representatives, employees, members of the
insureds household or others to the extent it is within the
insured person's power to do so: and

g) within 60 days after the loss, give us a signed, sworn proof of the
loss. This statement must include the following information:

1) _ the date, time, location and cause of loss;

2) the interest insured persons and others have in the property,
including any encumbrances;

3) _ the actual cash value and amount of loss for each item
damaged, destroyed or stolen;

4) any other insurance that may cover the loss;

5) any changes in title, use, occupancy or possession of the
property that have occurred during the policy period:

6) at our request, the specifications of any damaged building
structure or other structure;

7) evidence supporting any claim under the Credit Card, Bank
Fund Transfer Card, Check Forgery and Counterfeit Money
protection. State the cause and amount of loss.

Our Settlement Options

In the event of a covered loss, we have the option to:

a) repair, rebuild or replace all or any part of the damaged, destroyed
or stolen property with property of like kind and quality within a
reasonable time; or

b) _ pay for all or any part of the damaged, destroyed or stolen property
as described in Condition 5, How We Pay For A Loss,

Within 30 days after we receive your signed, sworn proof of loss we will
notify you of the option or options we intend to exercise.

How We Pay For A Loss

Under Dwelling Protection-Coverage A, Other Structures

Protection-Coverage B and Personal Property Protection-Coverage

C, payment for covered loss will be by one or more of the following

methods:

a) Special Payment. At our option, we may make payment for a
covered loss before you repair, rebuild or replace the damaged,
destroyed or stolen property if:

1) _ the whole amount of loss for property covered under
Dwelling Protection-Coverage A and Other Structures
Protection-Coverage B, without deduction for depreciation,
is less than $2,500 and if the property is not excluded from
the Building Structure Reimbursement provision, or:

2) the whole amount of loss for property covered under
Personal Property Protection-Coverage C without

 

 

Page ID #:252
Case 2:19- CV: -08024-ODW-JC Document 26-3

eluxe Plus Homeowners Polic
Policy number: ay

Policy effective date:

deduction for depreciation, is less than $2,500 and if
your Policy Declarations shows that the Personal
Property Reimbursement provision applies, and the
property is not excluded from the Personal Property
Reimbursement provision.

b) Actual Cash Value. If you do not repair or replace the damaged,
destroyed or stolen property, payment will be on an actual cash
value basis. This means there may be a deduction for depreciation.
Payment will not exceed the limit of liability shown on the Policy
Declarations for the coverage that applies to the damaged,
destroyed or stolen property, regardless of the number of items
involved in the loss.

You may make claim for additional payment as described in
paragraph c) and paragraph d), if you repair or replace the
damaged, destroyed or stolen covered property within 180 days of
the actual cash value payment.

c) Building Structure Reimbursement. Under Dwelling Protection-
Coverage A and Other Structures Protection-Coverage B, we
will make additional payment to reimburse you for cost in excess
of actual cash value if you repair, rebuild or replace damaged,
destroyed or stolen covered property within 180 days of the actual
cash value payment. This additional payment includes the
reasonable and necessary expense for treatment or removal and
disposal of contaminants, toxins or pollutants as required to
complete repair or replacement of that part of a building
structure(s) damaged by a covered loss.

Building Structure Reimbursement will not exceed the smallest of

the following amounts:

1) _ the replacement cost of the part(s) of the building
structure(s) for equivalent construction for similar use on
the same residence premises;

2) the amount actually and necessarily spent to repair or replace
the damaged building structure(s) with equivalent
construction for similar use on the same residence premises;
or

3) _ the limit of liability applicable to the building structure(s) as
shown on the Policy Declarations for Dwelling Protection-
Coverage A or Other Structures Protection-Coverage B,
regardless of the number of building structures and
structures other than building structures involved in
the loss,

If you replace the damaged building structure(s) at an address
other than shown on the Policy Declarations through construction
of a new structure or purchase of an existing structure, such
replacement will not increase the amount payable under Building
Structure Reimbursement described above. The amount payable
under Building Structures Reimbursement described above does
not include the value of any land associated with the replacement
structure(s).

Filed 12/03/19 Page 28 of 54 Page ID #:253

mens» Q) Allstate

You're in good hands.

Building Structure Reimbursement payment will be limited to the
difference between any actual cash value payment made for the
covered loss to building structures and the smallest of 1), 2) or 3)
above.

Building Structure Reimbursement will not apply to:

1) _ property covered under Personal Property Protection-
Coverage C;

2) property covered under Other Structures Protection-
Coverage B that is not a building structure;

3) wall-to-wall carpeting, fences, awnings and outdoor antennas
whether or not fastened to a building structure; or

4) land.

Payment under a), b), or c) above will not include any increased cost due

to the enforcement of building codes, ordinances or laws regulating the

construction, reconstruction, maintenance, repair, relocation or

demolition of building structures or other structures except as

provided under Section |, Additional Protection 10. Building Codes.

d) Personal Property Reimbursement. Under Personal Property
Protection-Coverage C, we will make additional payment to
reimburse you for cost in excess of actual cash value if you repair,
rebuild or replace damaged, destroyed or stolen covered personal
property or wall-to-wall carpeting within 180 days of the actual
cash value payment.

Personal Property Reimbursement payment will not exceed the

smallest of the following amounts:

1) the amount actually and necessarily spent to repair or replace
the property with similar property of like kind and quality;

2) _ the cost of repair or restoration; or

3) the limit of liability shown on the Policy Declarations for
Personal Property Protection-Coverage C, or any special
limit of liability described in the policy, regardless of the
number of items of personal property involved in the loss.

Personal Property Reimbursement will be limited to the difference
between any actual cash value payment made for the covered loss
to personal property and the smallest of 1), 2) or 3) above.

Personal Property Reimbursement will not apply to:

1) property insured under Dwelling Protection-Coverage A
and Other Structures Protection-Coverage B, except
wall-to-wall carpeting:

2) antiques. fine arts, paintings, statuary and similar articles
which, by their inherent nature, cannot be replaced:

3) _ articles whose age or history contribute substantially to their
value, This includes, but is not limited to memorabilia,
souvenirs and collector's items; or

4) property that was obsolete or unusable for the originally
intended purpose because of age or condition prior to the
loss.

 

 
Case 2: 195 -cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Poli
Policy number:

Policy effective date:

6. Our Settlement Of Loss
We will settle any covered loss with you unless another payee is named
in the policy. We will settle within 60 days after the amount of loss is
finally determined. This amount may be determined by an agreement
between you and us, an appraisal award, or a court judgment.

7. Appraisal
{f you and we fail to agree on the amount of loss, either party may make
written demand for an appraisal. Upon such demand, each party must
select a competent and impartial appraiser and notify the other of the
appraiser's identity within 20 days after the demand is received. The
appraisers will select a competent and impartial umpire. If the appraisers
are unable to agree upon an umpire within 15 days, you or we can ask a
judge of a court of record in the state where the residence premises is
located to select an umpire.

The appraisers shall then determine the amount of loss, stating
separately the actual cash value and the amount of loss to each item. If
the appraisers submit a written report of an agreement to you and to us
the amount agreed upon shall be the amount of loss, If they cannot
agree, they will submit their differences to the umpire. A written award
agreed upon by any two will determine the amount of loss.

Each party will pay the appraiser it chooses, and equally bear expenses
for the umpire and all other appraisal expenses.

8. Abandoned Property
We are not obligated to accept any property or responsibility for any
property abandoned by an insured person.

9. Permission Granted To You
a) The residence premises may be vacant or unoccupied for any
length of time, except where a time limit is indicated in this policy
for specific perils. A building structure under construction is not
considered vacant,
b) You may make alterations, additions or repairs, and you may
complete structures under construction.

10. Our Rights To Recover Payment
When we pay for any loss, an insured person's right to recover from
anyone else becomes ours up to the amount we have paid. An insured
person must protect these rights and help us enforce them. You may
waive your rights to recover against another person for loss involving
the property covered by this policy. This waiver must be in writing prior
to the date of loss.

Tl, Our Rights To Obtain Salvage
We have the option to take all or any part of the damaged or destroyed
covered property upon replacement by us or payment of the agreed or
appraised value.

We will notify you of our intent to exercise this option within 30 days
after we receive your signed, sworn proof of loss.

When we settle any loss caused by theft or disappearance, we have the
right to obtain all or part of any property which may be recovered, An

Filed 12/03/19 Page 29 of 54 Page ID #:254

Page 13 of 19

insured person must protect this right and inform us of any property
recovered, We will inform you of our intent to exercise this right within
10 days of your notice of recovery to us.

Suit Against Us

No suit or action may be brought against us unless there has been full
compliance with all policy terms, Any suit or action must be brought
within one year after the inception of loss or damage.

Loss To A Pair Or Set

If there is a covered loss to a pair or set, we may:

a) repair or replace any part of the pair or set to restore it to its actual
cash value before the loss; or

b) pay the difference between the actual cash value of the pair or set
before and after the loss.

Glass Replacement
Payment for loss to covered glass includes the cost of using safety
glazing materials when required by law.

No Benefit To Bailee
This insurance will not benefit any person or organization who may be
caring for or handling your property for a fee,

Other Insurance

If both this insurance and other insurance apply to a loss, we will pay the
proportionate amount that this insurance bears to the total amount of all
applicable insurance, However, in the event of a loss by theft, this
insurance shall be excess over any other insurance that covers loss by
theft.

Property Insurance Adjustment
When the Policy Declarations indicates that the Property Insurance
Adjustment Condition applies:

The limit of liability shown on the Policy Declarations for Dwelling
Protection-Coverage A will be revised at each policy anniversary
to reflect the rate of change in the Index identified on the

Policy Declarations.

The limit of liability for Dwelling Protection-Coverage A for the
succeeding premium period will be determined by changing the existing
limit in proportion to the change in the Index between the time the
existing limit was established and the time the change is made. The
resulting amount will be rounded to the nearest $1,000.

Adjustment in the limit of liability for Dwelling Protection-Coverage A
will result in an adjustment in the limit of liability for Other Structures
Protection-Coverage B and Personal Property Protection-Coverage
Cin accordance with the Allstate manual of Rules and Rates.

We will not reduce the limit of liability shown on the Policy Declarations
without your consent,

Any adjustment in premium resulting from the application of this
condition will be made based on premium rates in use by Allstate at the
time a change in limits is made.

 

 
Case 2:19- V-08024- ODW_JC Document 26-3 Filed 12/03/19

De s Homeowners Poli
Policy number: Coo

Policy effective date:

Allstate has the right to change to another cost index or to withdraw
this condition as of a policy anniversary date by giving you at least 30
days notice. This applies only if the change or withdrawal applies to all
similar policies issued by Allstate in your state.

18. Mortgagee
A covered loss will be payable to the mortgagees named on the Policy
Declarations, to the extent of their interest and in the order of
precedence. All provisions of Section f of this policy apply to these
mortgages.

We will:

a) protect the mortgagee’s interest in a covered building structure
in the event of an increase in hazard, intentional or criminal acts of,
or directed by, an insured person, failure by any insured person

to take all reasonable steps to save and preserve property after a 2,

loss, a change in ownership, or foreclosure if the mortgagee has no
knowledge of these conditions; and
b) give the mortgagee at least 10 days notice if we cancel this policy.

The mortgagee will: 3

a) furnish proof of loss within 60 days after notice of the loss if an
insured person fails to do so;

b) pay upon demand any premium due if an insured person fails to
do so;

c) notify us in writing of any change of ownership or occupancy or
any increase in hazard of which the mortgagee has knowledge:

d) give us the mortgagee’s right of recovery against any party liable

for loss; and 5.

e) after a loss, and at our option, permit us to satisfy the mortgage
requirements and receive full transfer of the mortgage.

This mortgagee interest provision shall apply to any trustee or loss
payee or other secured party.

Section Il—Family Liability And Guest
Medical Protection

Family Liability Protection-Coverage X

Losses We Cover Under Coverage X:

Subject to the terms, conditions and limitations of this policy, Allstate will
pay damages which an insured person becomes legally obligated to pay
because of bodily injury or property damage arising from an occurrence to
which this policy applies, and is covered by this part of the policy.

 

We may investigate or settle any claim or suit for covered damages against an
insured person. |f an insured person is sued for these damages, we will

provide a defense with counsel of our choice, even if the allegations are 6

groundless, false or fraudulent. We are not obligated to pay any claim or
judgment after we have exhausted our limit of liability.

Allstate.

You're in good hands.

Page 14 of 19

a We Do Not Cover Under Coverage X:

We do not cover any bodily injury or property damage intended by, or

which may reasonably be expected to result from the intentional or

criminal acts or omissions of, any insured person. This exclusion applies

even if:

4) such insured person lacks the mental capacity to govern his or her
conduct;

b) such bodily injury or property damage is of a different kind or
degree than intended or reasonably expected; or

c) such bodily injury or property damage is sustained by a different
person than intended or reasonably expected.

This exclusion applies regardless of whether or not such insured person
is actually charged with, or convicted of a crime.

We do not cover bodily injury to an insured person or property
damage to property owned by an insured person whenever any
benefit of this coverage would accrue directly or indirectly to an
insured person.

We do not cover bodily injury to any person eligible to receive benefits
required to be provided or voluntarity provided by an insured person
under any workers’ compensation, non-occupational disability or
occupational disease law.

We do not cover bodily injury or property damage arising out of the
ownership, maintenance, use, occupancy. renting, loaning, entrusting,
loading or unloading of aircraft.

We do not cover bodily injury or property damage arising out of the
ownership, maintenance, use, occupancy, renting, loaning, entrusting,
loading or unloading of any motor vehicle or trailer. However, this
exclusion does not apply to:

a) a motor vehicle in dead storage or used exclusively on an
insured premises;

b) any motor vehicle designed principally for recreational use off
public roads, unless that vehicte is owned by an insured person
and is being used away from an insured premises;

c) amotorized wheel chair;

d) avehicle used to service an insured premises which is not
designed for use on public roads and not subject to motor
vehicle registration;

e) a golf cart owned by an insured person when used for
golfing purposes:

f) a trailer of the boat, camper, home or utility type unless it is being
towed or carried by a motorized land vehicle;

g) lawn and garden implements under 40 horsepower:

h) bodily injury to a residence employee.

We do not cover bodily injury or property damage arising out of the
ownership, maintenance, use, occupancy, renting, loaning, entrusting,
loading or unloading of watercraft away from an insured premises if
the watercraft:

 

age 30 of 54 Page ID #:255
Case 2:19-¢

V-08024-ODW-JC Document 26-3

uxe me Ic

Policy number:
Policy effective date:

a) has inboard or inboard-outboard motor power of more than
50 horsepower;

b) isa sailing vessel 26 feet or more in length;

¢) is powered by one or more outboard motors with more than
25 total horsepower:

d) is designated as an airboat, air cushion, or similar type of
watercraft; or

e) isa personal watercraft, meaning a craft propelled by a water jet
pump engine and designed to be operated by a person or persons
sitting, standing or kneeling on the craft.

This exclusion does not apply to bodily injury to a

residence employee.

We do not cover bodily injury or property damage arising out of:

a) the negligent supervision by an insured person of any person; or
b) any liability statutorily imposed on any insured person

arising from the ownership, maintenance, use, occupancy, renting,
loaning, entrusting, loading or unloading of any aircraft, watercraft,
motor vehicle or trailer which is not covered under Section II of

this policy.

We do not cover any bodily injury which results in any manner from the
discharge, dispersal, release or escape of vapors, fumes, acids, toxic
chemicals, toxic gasses, toxic liquids, toxic solids, waste materials or
other irritants, contaminants or pollutants.

We do cover bodily injury which results from such discharge if the
discharge is sudden and accidental.

We do not cover any property damage consisting of or caused by
vapors, fumes, acids, toxic chemicals, toxic gasses, toxic liquids, toxic
solids, waste materials or other irritants, contaminants or pollutants.

We do not cover any bodily injury or property damage arising out of
any liability statutorily imposed upon any insured person in any
manner, consisting of or caused by vapors, fumes, acids, toxic chemicals,
toxic gasses, toxic liquids, toxic solids, waste materials or other irritants,
contaminants or pollutants.

We do not cover bodily injury or property damage arising out of
the rendering of, or failure to render, professional services by an
insured person.

We do not cover bodily injury or property damage arising out of the
past or present business activities of an insured person.

We do cover the occasional or part-time business activities of an
insured person who is a student under 21 years of age.

We do not cover bodily injury or property damage arising out of any

premises, other than an insured premises, owned, rented or controlled
by an insured person. This exclusion does not apply to bodily injury to
a residence employee.

We co not cover property damage to property rented to, occupied or
used by, or in the care of, an insured person. This exclusion does not
apply if the property damage is caused by fire, explosion or smoke.

Filed 12/03/19 Page 31 of 54 of age ID #256

age 15 of 19

We do not cover any liability an insured person assumes arising out of
any contract or agreement.

We do not cover bodily injury or property damage caused by war
or warlike acts, including, but not limited to insurrection, rebellion
or revolution.

Guest Medical Protection-Coverage Y

Losses We Cover Under Coverage Y:

Allstate will pay the reasonable expenses incurred for necessary medical,
surgical, x-ray and dental services; ambulance; hospital, licensed nursing and
funeral services; and prosthetic devices, eyeglasses, hearing aids, and
pharmaceuticals. These expenses must be incurred and the services
performed within three years from the date of an occurrence causing bodily
injury to which this policy applies, and is covered by this part of the policy.

Each person who sustains bodily injury is entitled to this protection when
that person is:

1.
2.

on the insured premises with the permission of an insured person; or

off the insured premises, if the bodily injury:

a) _ arises out of a condition on the insured premises or immediately
adjoining ways;

b) is caused by the activities of an insured person or a
residence employee;

c) is caused by an animal owned by or in the care of an insured
person: or

d) is sustained by a residence employee.

Losses We Do Not Cover Under Coverage Y:

1

We do not cover any bodily injury intended by, or which may

reasonably be expected to result from the intentional or criminal acts or

omissions of, any insured person. This exclusion applies even if:

a) such insured person lacks the mental capacity to govern his or her
conduct:

b) such bodily injury is of a different kind or degree than intended or
reasonably expected; or

c) — such bodily injury is sustained by a different person than intended
or reasonably expected.

This exclusion applies regardless of whether or not such insured person
is actually charged with, or convicted of a crime.

We do not cover bodily injury to any insured person or regular
resident of the insured premises. However. this exclusion does not
apply to a residence employee.

We do not cover bodily injury to any person eligible to receive any
benefits voluntarily provided, or required to be provided, under any
workers’ compensation, non-occupational disability or occupational
disease law.

We co not cover bodily injury arising out of the ownership,
maintenance, use, occupancy, renting, ioaning, entrusting, loading or
unloading of aircraft.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19

uxe Plus Homeowners Polic
Policy number:
Policy effective date:

age 32 of 54 Page ID #:257

Allstate.

You're in good hands.

Page 16 of 19

We do not cover bodily injury arising out of the ownership,
maintenance, use, occupancy, renting, loaning, entrusting, loading or
unloading of any motor vehicle or trailer. However, this exclusion does
not apply to:

a) amotor vehicle in dead storage or used exclusively on an insured
premises;

b} any motor vehicle designed principally for recreational use off
public roads, unless that vehicle is owned by an insured person
and is being used away from an insured premises:

¢) a motorized wheelchair;

d) avehicle used to service an insured premises which is not
designed for use on public roads and not subject to motor vehicle
ragistration;

e) agolfcart owned by an insured person when used for golfing
purposes;

f) a trailer of the boat, camper, home or utility type unless it is being
towed or carried by a motorized land vehicle;

g) lawn or garden implements under 40 horsepower;

h) bodily injury to a residence employee.

We do not cover bodily injury arising out of the ownership,
maintenance, use, occupancy, renting, loaning, entrusting, loading
or unloading of watercraft away from an insured premises if
the watercraft:
a) _ has inboard or inboard-outboard motor power of more than
50 horsepower;
b) isa sailing vessel 26 feet or more in length;
©) is powered by one or more outboard motors with more than
25 total horsepower:
d) _ is designated as an airboat, air cushion, or similar type of
watercraft; or
e) is a personal watercraft, meaning a craft propelled by a water jet
pump engine and designed to be operated by a person or persons
sitting, standing or kneeling on the craft.
This exclusion does not apply to bodily injury to a residence
employee.
We do not cover bodily injury arising out of:
a) the negligent supervision by any insured person of any person; or
b) any liability statutorily imposed on any insured person
arising from the ownership, maintenance, use, occupancy, renting,
loaning, entrusting, leading or unloading of any aircraft, watercraft,
motorized land vehicle or trailer which is not covered under Section II of
this policy.
We do not cover any bodily injury which results in any manner from the
discharge, dispersal, release or escape of vapors, fumes, acids, toxic
chemicals, toxic gasses, toxic liquids, toxic solids, waste materials or
other irritants, contaminants or pollutants,

We do cover bodily injury which results from such discharge if the
discharge is sudden and accidental.

9,

We do not cover bodily injury arising out of the rendering of, or failure
to render professional services by, an insured person.

We do not cover bedily injury arising out of the past or present
business activities of an insured person.

We do cover the occasional or part-time business activities of an
insured person who is a student under 21 years of age.

We do not cover bodily injury to any person on the insured premises
because of a business activity or professional service conducted there.
We do not cover bodily injury arising out of any premises, other

than an insured premises, owned, rented or controlled by an

insured person. This exclusion does not apply to bodily injury to a
residence employee.

We do not cover bodily injury caused by war or warlike acts, including,
but not limited to insurrection, rebellion, or revolution.

Additional Protection
We will pay, in addition to the limits of liability:

i

Claim Expenses

We will pay:

a) _ all costs we incur in the settlement of any claim or the defense of
any Suit against an insured person;

b) _ interest accruing on damages awarded until such time as we have
paid, formally offered, or deposited in court the amount for which
we are liable under this policy: interest will be paid only on
damages which do not exceed our limits of liability;

©) premiums on bonds required in any suit we defend: we will not pay
bond premiums in an amount that is more than our limit of liability;
we have no obligation to apply for or furnish bonds;

d) up to $250 per day for loss of wages and salary, when we ask you
to attend trials and hearings;

e) any other reasonable expenses incurred by an insured person at
our request.

Emergency First Aid

We will pay reasonable expenses incurred by an insured person for first

aid to other persons at the time of an accident involving bodily injury

covered under this policy.

Damage To Property Of Others

At your request, we will pay up to $1,000 each time an insured person

Causes property damage to someone else's property. At our option, we

will pay the cost to either repair or replace the property damaged by an

insured person, without deduction for depreciation.

We will not pay for property damage:

a) to property covered under Section I of this policy;

b) _ to property intentionally damaged by an insured person who has
attained the age of 13;

c) to property owned by or rented to an insured person, any tenant
of an insured person, or any resident in your household: or

d) _ arising out of:
1) _ past or present business activities;

 

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic
Policy number: Co

Policy effective date:

2) any act or omission in connection with a premises, other than
an insured premises, owned, rented or controlled by an

Filed 12/03/19 Page 33 of 54 Page ID #:258

Page 17 of 19

injury and property damage resulting from continuous or repeated
exposure to the same general conditions is considered the result of

insured person; or one occurrence,
3) he of a motorized land vehicle, trailer Our total liability under Guest Medical Protection-Coverage Y for all
° medical expenses payable for bodily injury, to any one person, shall not
Section I Conditions exceed the "each person” limit shown on the Policy Declarations.
|, What You Must Do After An Accidental Loss 5 cnn ieved of any obligation under tis okey because o h
In the event of bodi inj or r u must do the re notre fey any obligation under ths po! Icy DECause Oo fe
folowhe: ty lnory oF property iii bankruptcy or insolvency of an insured person.
a) Promptly notify us or our agent stating: 6. Our Rights To Recover Payment—Family Liability Protection-
1) your name and policy number; Coverage X
2) the date, the place and the circumstances of the loss; When we pay any loss, an insured person's right to recover from
3) the name and address of anyone who might have a claim anyone else becomes ours up to the amount we have paid. An insured
against an insured person; person must protect these rights and help us enforce them.
4) the names and addresses of any witnesses. 2 Sui ‘
b) Promptly send us any legal papers relating to the accident. : it Against Us
c) At our request, an insured person will: a) No suit or action can be brought against us unless there has been
1) cooperate with us and assist us in any matter concerning a ful compliance with all the terms of this policy. cee
Ailes or silt b) No suit or action can be brought against us under Family Liability
2) help us enforce any right of recovery against any person or Protection-Coverage X until the obligation of an insured person
organization who may be liable to an insured person; to pay is finally determined either by judgment against the insured
3) attend any hearing or trial person after actual trial, or by written agreement of the insured
d) Under the Damage To Property Of Others protection, give us a Person, injured person, and us. ;
sworn statement of the loss. This must be made within 60 days c) No one shall have any right to make us a party to a suit to
after the date of loss, Also, an insured person must be prepared to determine the liability of an insured person.
show us any damaged property under that person's control. 8. Other Insurance—Family Liability Protection-Coverage X

Any insured person will not voluntarily pay any money, assume any
obligations or incur any expense, other than for first aid to others at the
time of the loss as provided for in this policy.

2. What An Injured Person Must Do—Guest Medical Protection-
Coverage Y
If someone is injured, that person, or someone acting for that person,
must do the following:

This insurance is excess over any other valid and collectible insurance
except insurance that is written specifically as excess over the limits of
liability that apply to this policy.

Section | ll—Optional Protection
Optional Coverages You May Buy

 

The following Optional Coverages may supplement coverages found in

a) Promptly give us written proof of the loss. If we request, this must
mptly g , aa Section | or Section II and apply only when they are indicated on the Policy

be done under oath. . ie bce ; :
b) Give us written authorization to obtain copies of all medical Declarations. The provisions of this policy apply to each Optional Coverage in
records and reports. this section unless modified by the terms of the specific Optional Coverage.

c) Permit doctors we select to examine the injured person as often as
we may reasonably require.

3. Qur Payment Of Loss—Guest Medical Protection-Coverage Y
We may pay the injured person or the provider of the medical services.
Payment under this coverage is not an admission of liability by us or an
insured person.

4. Qur Limits Of Liability
Regardless of the number of insured persons, injured persons, claims,
Claimants or policies involved, our total liability under Family Liability
Protection-Coverage X for damages resulting from one occurrence
will not exceed the limit shown on the Policy Declarations. All bodily

1

Increased Coverage On Business Property~Coverage BP

The $2,000 limitation on business property located on the residence
premises, under Personal Property Protection-Coverage C. is
increased to the amount shown on the Policy Declarations. This
increased coverage includes property held as samples or for sale or
delivery after sale, while the property is on the residence premises.

Increased Coverage On Electronic Data Processing Equipment-
Coverage DP

The $5,000 limitation on electronic data processing equipment under
Personal Property Protection-Coverage C. and the recording or
storage media used with that equipment, is increased to the amount
shown on the Policy Declarations,

 

 
Case 2:19-

eluxe Plus Homeowners Poli
Policy number: Coo

Policy effective date:

3. Fire Department Charges-Coverage F
The $500 limit applying to the fire department service charges under
Additional Protection is increased to the amount shown on the
Policy Declarations.

4. Loss Assessments-Coverage G
If your residence premises includes a building structure which is
constructed in common with one or more similar buildings, and you are a
member of, and subject to the rules of, an association governing the
areas held in common by all building owners as members of the
association, the insured premises means the building structure
occupied exclusively by your household as a private residence, including
the grounds, related structures and private approaches to them.

We will pay your share of any special assessments charged against all
building owners by the association up to the limit of liability shown on
the Policy Declarations, when the assessment is made as a result of:

a) sudden and accidental direct physical loss to the property held in
common by all building owners caused by a loss we cover under
Section I of this policy; or

b) bodily injury or property damage covered under Section II of
this policy.

Any reduction or elimination of payments for losses because of any
deductible applying to the insurance coverage of the association of
building owners collectively is not covered under this protection.

Alistate will pay only when the assessment levied against the insured
person, as a result of any one loss, for bodily injury or property
damage exceeds $250 and then only for the amount of such excess.
This coverage is not subject to any deductible applying to Section I of
this policy.

in the event of an assessment, this coverage is subject to all the
exclusions applicable to Sections | and II of this policy and the Sections
Land fl Conditions, except as otherwise noted.

This coverage is excess over any insurance collectible under any policy
or policies covering the association of building owners.

5, Extended Coverage On Jewelry, Watches And Furs-Coverage J
Personal Property Protection-Coverage C is extended to pay for
sudden and accidental direct physical loss to the following property,
subject to the provisions in this coverage:

a) jewelry, watches, gems, precious and semi-precious stones, gold,
platinum; and

b) furs, including any item containing fur which represents its
principal value.

The total amount of coverage and per item limit is shown on the Policy
Declarations, This amount is not in addition to the amount of insurance
applying to Personal Property Protection-Coverage C. However, in no
event will coverage be less than would have applied in the absence of
Coverage J.

cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 340f54 Page ID #:259

@) Allstate.

You're in good hands.

Page 18 of 19

We do not cover loss caused by or consisting of:

a) _ intentional or criminal acts of or at the direction of any insured
person, if the loss that occurs:

1) may be reasonably expected to result from such acts; or
2) _ is the intended result of such acts,

b) wear and tear, gradual deterioration, inherent vice, insects or
vermin,

c) nuclear action, meaning nuclear reaction, discharge, radiation or
radioactive contamination or any consequence of any of these. Loss
caused by nuclear action is not considered a loss by fire, explosion
or smoke.

We do cover sudden and accidental direct physical loss by fire
resulting from nuclear action.

d) war or warlike acts, including, but not limited to insurrection,
rebellion or revolution.

e) failure by any insured person to take all reasonable steps to
preserve property during and after a loss or when the property is
endangered by a cause of loss we cover.

Any deductible shown on the Policy Declarations applicable to Personal
Property Protection-Coverage C, also applies to aloss under this
coverage.

Incidental Office, Private School Or Studio-Coverage K

a) The $2,000 limit applying to property used or intended for use ina
business under Personal Property Protection-Coverage C do
not apply to equipment, supplies and furnishings used in a
described office, private school or studio at your residence
premises. This does not include electronic data processing
equipment or the recording or storage media used with
that equipment.

The Coverage K limits are shown on the Policy Declarations. The first
limit applies to property on the residence premises. The second limit
applies to property while away from the residence premises, These
limits are not in addition to Personal Property Protection-Coverage
C Limitations On Certain Personal Property on property used or
intended for use in a business. The increased coverage does not include
property held for sample. sale or delivery after sale.

b) Family Liability Protection-Coverage X and Guest Medical
Protection-Coverage Y are extended to cover a described office,
private school or studio occupied by an insured person,

The occupancy of the described property shall not be considered
a business.

We do not cover bodily injury to:

2) any employee other than a residence employee: or

b) any person arising out of corporal punishment administered by or
at the direction of an insured person.

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3

Deluxe Plus Homeowners Polic
Policy number: [

Policy effective date:

Increased Coverage On Money-Coverage M

The $200 limitation on money, bullion, banknotes, coins and other
fumismatic property under Personal Property Protection-Coverage C
is increased to the amount shown on the Policy Declarations,

Business Pursuits-Coverage P

Family Liability Protection-Coverage X and Guest Medical
Protection-Coverage Y are extended to cover specified business
pursuits of an insured person.

We do not cover:

a) bodily injury or property damage arising out of the business
pursuits of an insured person when the business is owned or
financially controlled by the insured person.

This also means a partnership or joint venture of which an insured

person is a partner or member:

b) bodily injury or property damage arising out of the rendering or
failure to render a professional service of any nature, other than
teaching;

c) bodily injury to a fellow employee of an insured person arising
out of and in the course of employment:

d) bodily injury or property damage when an insured person is a
member of a teaching staff or faculty of any school or college and
the bodily injury or property damage arises out of the
maintenance or use of saddle animals, vehicles used with saddle
animals, motorized land vehicles, aircraft or watercraft when
owned, hired or operated by an insured person or used for the
purpose of instruction; or

e) bodily injury to any person arising out of corporal punishment
administered by or at the direction of an insured person when an
insured person is a member of the teaching staff or faculty of any
school of instruction.

Increased Coverage On Securities-Coverage $

The $1,000 limitation on accounts, bills, deeds, evidences of debt, letters
of credit, notes other than banknotes, passports, securities, tickets, or
stamps, including philatelic property, covered under Personal Property
Protection-Coverage C, is increased to the amount shown on the Policy
Declarations,

Satellite Dish Antennas-Coverage SD

Personal Property Protection-Coverage C is extended to pay for
sudden and accidental direct physical loss to satellite dish antennas and
their systems on your residence premises, subject to the provisions of
Personal Property Protection-Coverage C.

The amount of coverage is shown on the Policy Declarations.

Portable Cellular Communication Systems-Coverage SE
Personal Property Protection-Coverage C is extended to portable
cellular communication systems in or upon a motorized land vehicle or
watercraft. This coverage applies only to portable systems that can be
powered by electricity from a motorized land vehicle or watercraft.

Filed 12/03/19 Page 350f54 Page ID #:260

Page 19 of 19

Coverage applies whether or not the portable cellular communication
system is used in a business.

The amount of coverage is shown on the Policy Declarations.

increased Coverage On Theft Of Silverware-Coverage ST

The $2,500 limitation on theft of silverware, pewterware and goldware
under Personal Property Protection-Coverage C is increased to the
amount shown on the Policy Declarations.

IN WITNESS WHEREOF, Allstate has caused this policy to be signed by its
Secretary and its President at Northbrook, Illinois, and, if required by state
law, this policy shall not be binding unless countersigned on the Policy
Declarations by an authorized agent of Allstate.

(le de Ge

Secretary

oe then

President,
Personal Property & Casualty

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 36 of 54 Page ID #:261

EXHIBIT “B”
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 37 of 54 Page ID #:262

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179
September 24, 2019

Marc J. Feldman, Esq.

John F. Burns, Esq.

Sheppard, Mullin, Richter & Hampton LLP
501 W. Broadway, FI. 19

San Diego, CA 92101-8541

Sent via U.S. Mail and E-mail

Re: Baker vs. Allstate Insurance Co., et al., Case No. CV 19-08024-ODW(JCx)
Subject: Request for Confirmation of Rule 26(f) Conference on 9/26/2019
Our Clients: Alan Baker and Linda B. Oliver

Dear Counsel:

On September 20, 2019, Mr. Burns e-mailed me to advise that your office was available for a
telephonic Rule 26 conference on September 26", 27" and October 1*. I responded immediately
by e-mail requesting the discovery conference take place on September 26". At the same time, I
again requested your office provide dates of availability for the depositions of Allstate adjusters
Edward Carrasco and Robert Romero.

It is now the close of business on September 24" and I have not received the courtesy of a
response confirming our conference or dates of availability for the depositions. I propose we
conduct our telephonic Rule 26(f) conference on September 26, 2019, at 10:30 a.m. Please call
(641) 715-3580 and use access code 806234 to join the conference call. I will be waiting for you to
join at which time I look forward to discussing:

1, The availability of Edward Carrasco and Robert Romero for deposition in the next two
to three weeks (as you know these depositions were noticed for October 1* and 4"
respectively). While a stipulation or court order is required to take depositions before
the parties’ initial meeting under Rule 26(f), there are no further restrictions under FRCP
30(a)(2)(A)(ili) that would justify any delay in the production of these witnesses;

2. The production of Allstate’s entire claim file and all written communication for
inspection and copying;

3. Scheduling of the depositions of my clients and the important principals from Mackey
Construction;

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 38 of 54 Page ID #:263

4. Coordinating the deposition of John Petrov of Baldwin Construction and production
of their business records.

I trust that if the date and time I proposed will not work for your office, you will immediately
provide me with three alternate times on the 27" or October 1* for our Rule 26(f) conference.

Sincerely,

Y om 4]
OFA

Christopher G. Hook, Esq.
LAW OFFICES OF CHRISTOPHER G. HOOK

CGH/lIc

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 39 of 54 Page ID #:264

EXHIBIT “C”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 40 of 54 Page ID #:265

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179

October 30, 2019

Peter H. Klee, Esq.

Marc J. Feldman, Esq.

John F. Burns, Esq.

Sheppard, Mullin, Richter & Hampton LLP
501 W. Broadway, FI. 19

San Diego, CA 92101-8541

Sent via U.S. Mail and E-mail

Re: Baker vs. Allstate Insurance Co., et al., CV 19-08024-ODW(]Cx)
Subject: Amended Deposition Notices of Messrs. Romero and Carrasco
Our Clients: Alan Baker and Linda B. Oliver

Dear Counsel:

Please allow this correspondence to serve as a response to yours of October 28", While |
disagree with your objection, on the basis that the November 1* date was a date specifically
given to me by Mr. Feldman for Mr. Carrasco’s deposition, after | previously noticed his
deposition for October. Accordingly, your objection on my notice being three days late is not
well-taken.

However, in the interest of working co-operatively to get discovery completed, I will agree to
move Mr. Carrasco’s deposition to November 15", 2019. I will be taking Mr. Romero’s
deposition on the thirteenth as your office offered, however both depositions will take place at
Veritext’s office in downtown Los Angeles. If you have any objection to the enclosed amended
notices, please so advise this week.

Sincerely,

Cotist—

Christopher G. Hook, Esq.
LAW OFFICES OF CHRISTOPHER G. HOOK

/Encl.

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 41 0f54 Page ID #:266

EXHIBIT “D”
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 42 of 54 Page ID #:267

10

11

12

13

14

15

16

sh

18

19

20

21

a2

23

24

25

Robert Romero- | 1/13/19

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

 

ALAN BAKER, ET AL.,
PLAINTIFFS,
Vv. CASE NO. 2:19-CV-08024
ALLSTATE INSURANCE CO., ET AL.,

DEFENDANTS.

 

DEPOSITION OF ROBERT ROMERO

VOLUME I
DATE: WEDNESDAY NOVEMBER 13, 2019
TIME: 10:07 A.M.
LOCATION : VERITEXT LEGAL SOLUTIONS

707 WILSHIRE BOULEVARD, SUITE 3500

LOS ANGELES, CA 90017

JOB NO.: 3618624
REPORTED BY: LUCAS MAYEDA, NOTARY PUBLIC
PAGES: 1. = L866

[ Filed | Lode undec Seperate Cover }

Page 1

Personal Court Reporters, A Veritext Company
818-988-1900

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 43 of 54 Page ID #:268

EXHIBIT “E”
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 44 of 54 Page ID #:269

1 UNITED STATES DISTRICT COURT

2 CENTRAL DISTRICT OF CALIFORNIA

3

4 ALAN BAKER, ET AL., )
)

5 PLAINTIFFS, ) CASE NO. 2:19-cv-08024
)

6 Vv. )

7 ALLSTATE INSURANCE CO., )
ET AL., )

DEFENDANTS. )

10

11

12

13

14

15 VIDEO-RECORDED DEPOSITION OF EDWARD CARRASCO
16 FRIDAY, NOVEMBER 15, 2019

17 VOLUME I

18

19

20 [riled [Ledsed! Under Sepernte Caner J
21

22

23 JOB NO. 3618621

24 REPORTED BY MARY K. MEDLEY, CSR NO. 9557

25 PAGES 1-138

Page 1

Personal Court Reporters, A Veritext Company
818-988-1900

 

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 45 0f54 Page ID #:270

EXHIBIT “F”
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 46 of 54 Page ID #:271

Christopher Hook

From: Christopher Hook

Sent: Friday, November 15, 2019 5:34 PM

To: Marc Feldman; Jack Burns

Subject: Baker v. Allstate - Cont. of Depositions of R. Romero and E. Carrasco, Settlement
Demand

CONFIDENTIAL SETTLEMENT COMMUNICATION PER EV. CODE 1152
Marc:
| wanted to follow up with you regarding three things:

1. We need a date to continue the deposition of Robert Romero, who asked to conclude his deposition on
Wednesday early because he was not feeling up to continuing. |! have between three and four hours with him
left.

2. We need a date to continue the deposition of Edward Carrasco, who stated he could not answer any more
questions today, shortly before 3:00 p.m. on account of being to tired or exhausted, which | agreed to
accommodate. | have about four hours left with Ed.

We will need one full day to complete each deposition. | am available November 22", 26"", December 5, 6, 9, 10, 19, 20.
| want to compiete them before the new year.

Alternatively, | am authorized to extend a policy limits demand for the limits of liability the Bakers paid for with the
extended replacement endorsement on Allstate Policy 014 355 912, or 150% of $1,189,568.00 ($1,784,352.00), less
amounts paid towards this limit to date on the claim.

The basis for this demand is that Allstate Insurance Company engaged in bad faith to deny my clients the benefit of what
they paid for, either through the intentional acts of Messrs. Romero and Carrasco, their incompetence, or stupidity. |
hope to determine the exact cause as we move forward with their depositions. They have already admitted to many per
se violations of the CCR and Insurance Code and the whole file is replete with indisputable evidence of same. This case
will be highly embarrassing to Allstate with massive tort exposure to these elderly customers, punitive damages and my
attorneys fees which are expensive. | suspect if the Insurance Commission took an interest they would be shocked at the
conduct on display and could decide to fine Allstate, which could occur if this matter became a public trial.

Why not save the money and exposure?
My demand includes a release of all parties and claims, and confidentiality, each party to bear their own costs and fees,
release of unknowns, etc.. My demand will likely increase as this litigation takes more time and energy away from myself

and my clients.

Please let me know about the depositions soon as | would like to complete those. Next | will be deposing Michelle Pham
and John Petrov of Baldwin as well as Romero’s supervisor.

Respectfully,
Chris

Chrittopher G. Fook, fag.
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 47 of 54 Page ID #:272

EXHIBIT “G”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 48 of 54 Page ID #:273

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179

November 19, 2019

Peter H. Klee, Esq.

Marc J. Feldman, Esq.

John F. Burns, Esq.

Sheppard, Mullin, Richter & Hampton LLP
501 W. Broadway, FI. 19

San Diego, CA 92101-8541

Sent via U.S. Mail and E-mail

Re: Baker vs. Allstate Insurance Co., et al., CV 19-08024-ODW(JCx)
Subject: Offer to Compromise for $50,000,000.00
Our Clients: Alan Baker and Linda B, Oliver

Dear Counsel:

This letter shall serve as formal written notice to your client ALLSTATE INSURANCE
COMPANY that Plaintiffs will agree to file a dismissal with prejudice of their claims in the
above-referenced matter in exchange for payment in the amount of fifty million dollars
($50,000,000.00).

Respectfully,
/)
UF

Christopher G. Hook, Esq.

LAW OFFICES OF CHRISTOPHER G. HOOK

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 49 of 54 Page ID #:274

EXHIBIT “H”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 50o0f54 Page ID #:275

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179

November 20, 2019

Peter H. Klee, Esq.

Marc J. Feldman, Esq.

John F. Burns, Esq.

Sheppard, Mullin, Richter & Hampton LLP
501 W. Broadway, Fl. 19

San Diego, CA 92101-8541

Sent via U.S. Mail and E-mail

Re: Baker vs. Allstate Insurance Co., et al., CV 19-08024-ODW(]Cx)
Subject: Offer to Compromise for $100,000,000.00
Our Clients: Alan Baker and Linda B. Oliver

Dear Counsel:

This letter shall serve as formal written notice to your client ALLSTATE INSURANCE
COMPANY that Plaintiffs will agree to file a dismissal with prejudice of their claims in the
above-referenced matter in exchange for payment in the amount of one hundred million dollars
($100,000,000.00).

Wiring instructions are:

Account #: 127844690

Account Name: Law Offices of Christopher G Hook
Routing Number: 122016066

Swift Code: CINA US 6L

City National Bank, Beverly Hills

Please contact Mr. Jaymie Thomas at City National Bank if you have any questions regarding
the wire.

Respectfully,

rl —

Christopher G. Hook, Esq.

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 51o0f54 Page ID #:276

EXHIBIT “I”

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 52 o0f54 Page ID #:277

LAW OFFICES OF CHRISTOPHER G. HOOK
4264 Overland Avenue
Culver City, CA 90230
(310) 839-5179

November 21, 2019, 5:00 p.m.

Peter H. Klee, Esq. (pklee@sheppardmullin.com)

Marc J. Feldman, Esq. (mfeldman@sheppardmullin.com)
Jack F. Burns, Esq. (jburns@sheppardmullin.com)
Sheppard, Mullin, Richter & Hampton LLP

501 W. Broadway, FI. 19

San Diego, CA 92101-8541

Sent E-mail and Facsimile

Re: Baker vs. Allstate Insurance Co., et al., CV 19-08024-ODW(JCx)
Subject: Offer to Compromise for $125,000,000.00
Our Clients: Alan Baker and Linda B. Oliver

Dear Counsel:

This letter shall serve as formal written notice to your client ALLSTATE INSURANCE
COMPANY that Plaintiffs will agree to file a dismissal with prejudice of their claims in the
above-referenced matter in exchange for payment in the amount of one hundred and twenty
five million dollars ($125,000,000.00).

Wiring instructions are:

Account #: 127844690

Account Name: Law Offices of Christopher G Hook
Routing Number: 122016066

Swift Code: CINA US 6L

A. Case Analysis and Basis for Settlement Estimate

This case has exploded and become a grenade of existential caliber to Allstate’s ability to write
property & casualty policies in California. Ed Carrasco’s deposition revealed that he is an
extremely low IQ individual, without a college education, and without any training in
insurance adjustment. He was not even given a training manual to guide him during the
complex process of evaluating and adjusting the Bakers’ claim. What a disaster and fraud.
Worst of all, you guys agree to take money in exchange for enabling this type of corporate
behavior.

 
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 53 0f54 Page ID #:278

The details of the deposition you know, and are too humiliating and disgraceful to even discuss.
Mr. Carrasco almost had a nervous breakdown, and that was even before we began discussing
the claim. Frankly, | am concerned that he is of such low intelligence that he would not be
competent to take the stand in court.

In any event this case illustrates a nefarious scheme by the “good hands” company to
intentionally hire stupid, incompetent trolls to adjust insurance claims, then set them up for
failure by providing them with no training, supervision, or even a manual. It’s an utter disgrace.

What makes this case even more embarrassing, is that instead of settling the matter promptly,
your tirm engaged in a bad-faith litigation tactic to further delay settlement of the claim. This is
called doubling down and a very, very bad hand. This qa tactic backfired, and

   
 

 

Since the disaster that was Mr. Carrasco’s initial deposition session, I have attempted to be very

reasonable, first offering to settle for policy limits of 1.7 million. I got no response. After
considering Allstate’s 100% exposure to punitive damages in this case, I retracted my demand
and asserted a new demand of $20 million. Doing any less would have been below the standard

of care.

That was on Saturday, and since that time I have heard nothing from vour office. Silence. No
counteroffer, nothing. I told you my clients are old, they don’t care about the money, they just
want to settle this case, and I just want to perform to the standard of care.

I have called your office multiple, multiple times this week, to each one of you. I have done so
in the spirit of professionalism to try and work out a swift settlement. Against, my clients don’t
really care about the money and neither do I. We don’t want Allstate’s blood money. I was
ready to make a quick deal. You have stonewalled me and not even done the cou rtesy of calling
me back to discuss this important case.

I want my clients’ money

and I want it now. Your client is a criminal enterprise, and so is your law firm as far as 1am
concerned for enabling and obfuscating this disgraceful treatment of the California consumer.

_ ow DiGi ai beirshemed-oryourceeme

ho
Case 2:19-cv-08024-ODW-JC Document 26-3 Filed 12/03/19 Page 54 0f54 Page ID #:279

Since bargaining against myself would be malpractice, and because Allstate has extended no
settlement offer of any kind, I have been forced to make an every increasing punitive damage
demand, to correspond to my estimate of Allstate’s exposure to punitive damages, due to the
venue, facts, judge, immediacy of availability of summary judgment, and their ongoing fraud
against California consumers, in an amount that is unknown to me but certainly continuing.
Also unknown to me at this time is Allstate’s history of being hit with punitive damages, and

the scope of their financial resources.

I just want to perform to the
standard of care and get my clients the full value of the claim, which is an amount that is
difficult to determine. To assist in this analysis, | have proposed:

- A private settlement conference with a Federal Judge; 8
* . . * * “y* *

- A binding arbitration before a 3-judge panel a$ to punitive damages

- A-settlement discussion, with the Hon. Lawrence Burns

*
- Various settlement values and ranges fae
- Having Allstate calculate the range of values of exposure to punitive damages they
would have before Judge Wright .

- Have Ed Carrasco calculate same.
.No response. No counter-proposals from the insurance attorney experts.

You guys don’t call or email. No offer to my clients. You think you can just ignore me and my
clients and act with fucking impunity. That is not going to happen. qa not on my watch.

I'm coming down to San Diego and I will get my clients money from you guys personally if
necessary. No more corporate lies, bullshit, berg, scamming of the elderly,

When I use my strength in the service of my vision it makes no difference whether or not | am afraid. —
Audre Lorde

Sincerely,

Christopher G. Hook, Esq.

Ce: Mr. Donald Barr, Esq. (by facsimile only)

*

 
